ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

EXCEPTIONS PRELIMINAIRES

ARRET DU 11 JUIN 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 11 JUNE 1998
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 275

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 275

 

N° de vente:
ISSN 0074-4441 Sales number 708

ISBN 92-1-070772-9

 

 

 
275

INTERNATIONAL COURT OF JUSTICE
YEAR 1998

11 June 1998

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

PRELIMINARY OBJECTIONS

(1) Optional Clause (Article 36, paragraph 2, of Statute} — Deposit of
Declaration with United Nations Secretary-General (Article 36, paragraph 4,
of Statute) — Transmission of copy by Secretary-General to States parties to
Statute — Interval between deposit of Declaration and filing of Application —
Alleged abuse of Optional Clause system — Date of establishment of consensual
bond under Article 36, paragraph 2, of Statute — Res judicata — Article 59 of
Statute.

Articles 16, 24 and 78 of Vienna Convention on the Law of Treaties.

Withdrawal of declarations of acceptance of compulsory jurisdiction —
Reasonable period of notice — Question whether such period should be required
for deposit of declarations.

Whether a State subscribing to Optional Clause and filing an application
shortly thereafter has obligation to inform prospective respondent State —
Principle of good faith.

Condition of reciprocity — Reservation ratione temporis.

(2) Asserted duty to resort exclusively to bilateral machinery — Estoppel —
Principle of good faith — Rule pacta sunt servanda — Whether exhaustion of
diplomatic negotiations is precondition for referral to the Court.

(3) Whether Lake Chad Basin Commission has exclusive jurisdiction for
settlement of boundary disputes — Arrangements or agencies within meaning
of Article 52 of United Nations Charter — Estoppel — Claim that the Court
should decline to decide merits of submissions for reasons of judicial propriety.

(4) Boundary terminating in a tripoint in Lake Chad — Possible effect on
legal interests of third States.

1998
11 June
General List
No. 94
LAND AND MARITIME BOUNDARY (JUDGMENT) 276

(5) Question relating to the existence of a boundary dispute — Determina-
tion of the existence of a dispute.

(6) Presentation of facts in an application — Requirements of Article 38,
paragraph 2, of Rules of Court — Meaning of “succinct”.

(7) Determination of title to a peninsula prior to maritime delimitation —
Discretionary power of the Court concerning sequence in which it settles issues
before it — Alleged absence of sufficient action by Parties to effect delimitation
by agreement on basis of international law — Seisin based on declarations made
under Article 36, paragraph 2, of Statute — Sufficiently precise character of a
dispute.

(8) Maritime delimitation which may involve rights and interests of third
States —- Whether objection raised has exclusively preliminary character
(Article 79, paragraph 7, of Rules of Court).

JUDGMENT

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges Opa,
BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KoroMA, VERESHCHETIN, Hiccins, PARRA-ARANGUREN, KoolsMANS,
Rezex; Judges ad hoc MBAYE, AsiBoLa; Registrar VALENCIA-OSPINA.

In the case concerning the land and maritime boundary between Cameroon
and Nigeria,

between

the Republic of Cameroon,
represented by

H.E. Mr. Laurent Esso, Minister of Justice, Keeper of the Seals,

as Agent;

Mr. Douala Moutomé, Member of the Cameroon Bar, former Minister,

Mr. Maurice Kamto, Professor, University of Yaoundé IT, Member of the
Paris Bar,

Mr. Peter Ntamark, Dean, Professor of Law, Faculty of Law and Political
Science, University of Yaoundé II, Barrister-at-Law, member of the Inner
Temple,

as Co-Agents;

H.E. Mr. Joseph Owona, Minister of Youth and Sport,

Mr. Joseph-Marie Bipoun Woum, Professor, University of Yaoundé II,
former Minister,

as Special Advisers;

Mr. Alain Pellet, Professor, University of Paris X-Nanterre and Institute of
Political Studies, Paris,

as Deputy-Agent, Counsel and Advocate;

Mr. Michel Aurillac, avocat à la cour, Honorary Member of the Council of
State, former Minister,
LAND AND MARITIME BOUNDARY (JUDGMENT) 277

Mr. Jean-Pierre Cot, Professor, University of Paris I (Panthéon-Sorbonne),
Vice-President of the European Parliament, Member of the Paris and
Brussels Bars, former Minister,

Mr. Keith Highet, Counsellor in International Law, Vice-Chairman, Inter-
American Juridical Committee, Organization of American States,

Mr. Malcolm N. Shaw, Barrister-at-Law, Sir Robert Jennings Professor of
International Law, Faculty of Law, University of Leicester,

Mr. Bruno Simma, Professor, University of Munich,
Sir Ian Sinclair, K.C.M.G., Q.C., Barrister-at-Law,
Mr. Christian Tomuschat, Professor, University of Berlin,

as Counsel and Advocates;

H.E. Mr. Pascal Biloa Tang, Ambassador of Cameroon to France,

FLE. Mrs. Isabelle Bassong, Ambassador of Cameroon to the Benelux Coun-
tries,

H.E. Mr. Martin Belinga Eboutou, Ambassador, Permanent Representative
of Cameroon to the United Nations,

Lieutenant General Pierre Semengue, Chief of Staff of the Armed Forces,

Mr. Robert Akamba, Principal Civil Administrator, chargé de mission, Sec-
retariat of the Presidency of the Republic,

Mr. Etienne Ateba, Minister-Counsellor, Chargé d’affaires a.i. at the
Embassy of Cameroon, The Hague,

Mr. Ernest Bodo Abanda, Director of the Cadastral Survey, Member of the
National Boundary Commission of Cameroon,

Mr. Ngolle Philip Ngwesse, Director at the Ministry of Territorial Adminis-
tration,

Mr. Thomas Fozein Kwanke, Counsellor in Foreign Affairs, Deputy Direc-
tor at the Ministry of Foreign Relations,

Mr. Jean Gateaud, ingénieur général géographe,

Mr. Bienvenu Obelabout, Director, Central Administration, General Secre-
tariat of the Presidency of the Republic,

Mr. Marc Sassen, Advocate and Legal Adviser, The Hague,

Mr. Joseph Tjop, Consultant at Mignard, Teitgen, Grisoni and Associates,
Senior Teaching and Research Assistant, University of Paris X-Nanterre,

Mr. Songola Oudini, Director, Central Administration, General Secretariat
of the Presidency of the Republic,

as Advisers;
Mrs. Florence Kollo, Principal Translator-Interpreter,
as Translator-Interpreter ;

Mr. Pierre Bodeau, Teaching and Research Assistant, University of Paris
X-Nanterre,

Mr. Olivier Corten, Senior Lecturer, Faculty of Law, Université libre de
Bruxelles,

Mr. Daniel Khan, Assistant, University of Munich,

Mr. Jean-Marc Thouvenin, Senior Lecturer, University of Maine, and Insti-
tute of Political Studies, Paris,

as Research Assistants;
LAND AND MARITIME BOUNDARY (JUDGMENT) 278

Mr. Guy Roger Eba’a,

Mr. Daniel Nfan Bile,

as Communications Specialists ;
Mrs. René Bakker,

Mrs. Florence Jovis,

Mrs. Mireille Jung,

as Secretaries,
and

the Federal Republic of Nigeria,
represented by

H.E. the Honourable Alhaji Abdullahi Ibrahim, OFR, SAN, Attorney-
General of the Federation and Minister of Justice,

as Agent;

Chief Richard Akinjide, SAN, FCIArb, former Minister, Member of the
English and Gambian Bars,

as Co-Agent;

Mr. Ian Brownlie, C.B.E., Q.C., F.B.A., Chichele Professor of Public Inter-
national Law, University of Oxford, Member of the International Law
Commission, Member of the English Bar,

Sir Arthur Watts, K.C.M.G., Q.C., Member of the English Bar,

Mr. James Crawford, S.C., Whewell Professor of International Law, Univer-
sity of Cambridge, Member of the International Law Commission, Mem-
ber of the Australian Bar,

as Counsel and Advocates;

Mr. Timothy H. Daniel, Partner, D. J. Freeman of the City of London,

Mr. Alan Perry, Partner, D. J. Freeman of the City of London,

Mr. David Lerer, Solicitor, D. J. Freeman of the City of London,
Mr. Christopher Hackford, Solicitor, D. J. Freeman of the City of London,

Ms Louise Cox, trainee Solicitor, D. J. Freeman of the City of London,

as Solicitors;

Mr. A. H. Yadudu, Professor, Special Adviser to the Head of State on Legal
Matters,
Mr. A. Oye Cukwurah, Professor, National Boundary Commission, Abuja,

Mr. I. A. Ayua, Professor, Director-General, NIALS,

Brigadier General L. S. Ajiborisha, Director of Operations, DHQ,

Mrs. Stella Omiyi, Director, International and Comparative Law Depart-
ment, Federal Ministry of Justice,

Mr. K. Mohammed, Director of Research and Analysis, the Presidency,

Mr. Jalal A. Arabi, Legal Adviser to the Secretary to the Government of the
Federation,

Mr. M. M. Kida, Assistant Director, Ministry of Foreign Affairs,

Mr. Alhaji A. A. Adisa, Deputy Surveyor-General of the Federation, Abuja,

Mr. P. M. Mann, Chargé d’affaires, Embassy of Nigeria, The Hague,
LAND AND MARITIME BOUNDARY (JUDGMENT) 279

Mrs. V. Okwecheme, Counsellor, Embassy of Nigeria, The Hague,

Mr. Amuzuei, Counsellor, Embassy of Nigeria, The Hague,

Mr. Clive Schofield, Cartographer, International Boundaries Research Unit,
Durham University,

Mr. Arthur Corner, Cartographer, Durham University,

Ms Michelle Burgoine, Information Technology Assistant,

as Advisers; .

Mrs. Coralie Ayad, D. J. Freeman of the City of London

as Secretary.

THE Court,

composed as above,
after deliberation,

delivers the following Judgment:

1. On 29 March 1994, the Government of the Republic of Cameroon (here-
inafter called “Cameroon”) filed in the Registry of the Court an Application
instituting proceedings against the Government of the Federal Republic of
Nigeria (hereinafter called “Nigeria”) in respect of a dispute described as
“relat[ing] essentially to the question of sovereignty over the Bakassi Penin-
sula”. Cameroon further stated in its Application that the “delimitation [of the
maritime boundary between the two States] has remained a partial one and
[that], despite many attempts to complete it, the two parties have been unable
to do so”. It accordingly requested the Court, “in order to avoid further inci-
dents between the two countries, . . . to determine the course of the maritime
boundary between the two States beyond the line fixed in 1975”. In order to
found the jurisdiction of the Court, the Application relied on the declarations
made by the two Parties accepting the jurisdiction of the Court under Article 36,
paragraph 2, of the Statute of the Court.

2. Pursuant to Article 40, paragraph 2, of the Statute, the Application was
immediately communicated to the Government of Nigeria by the Registrar.

3. On 6 June 1994, Cameroon filed in the Registry an Additional Applica-
tion “for the purpose of extending the subject of the dispute” to a further dis-
pute described in that Additional Application as “relat[ing] essentially to the
question of sovereignty over a part of the territory of Cameroon in the area of
Lake Chad”. Cameroon also requested the Court, in its Additional Applica-
tion, “to specify definitively” the frontier between the two States from Lake
Chad to the sea, and asked it to join the two Applications and “to examine the
whole in a single case”. In order to found the jurisdiction of the Court, the
Additional Application referred to the “basis of... jurisdiction ... already ...
indicated” in the Application instituting proceedings of 29 March 1994.

4. On 7 June 1994, the Registrar communicated the Additional Application
to the Government of Nigeria.

5. At a meeting which the President of the Court held with the representa-
tives of the Parties on 14 June 1994, the Agent of Nigeria stated that he had no
objection to the Additional Application being treated, in accordance with the
wish expressed by Cameroon, as an amendment to the initial Application, so
that the Court could deal with the whole in a single case. By an Order dated
16 June 1994, the Court indicated that it had no objection itself to such a pro-
cedure, and fixed 16 March 1995 and 18 December 1995, respectively, as the

8
LAND AND MARITIME BOUNDARY (JUDGMENT) 280

time-limits for the filing of the Memorial of Cameroon and the Counter-
Memorial of Nigeria.

6. Pursuant to Article 40, paragraph 3, of the Statute, all States entitled to
appear before the Court were notified of the Application.

7. Cameroon duly filed its Memorial within the time-limit prescribed in the
Court’s Order dated 16 June 1994.

8. Within the time-limit fixed for the filing of its Counter-Memorial, Nigeria
filed preliminary objections to the jurisdiction of the Court and the admissi-
bility of the Application. Accordingly, by an Order dated 10 January 1996, the
President of the Court, noting that, under Article 79, paragraph 3, of the Rules
of Court, the proceedings on the merits were suspended, fixed 15 May 1996 as
the time-limit within which Cameroon might present a written statement of its
observations and submissions on the preliminary objections.

Cameroon filed such a statement within the time-limit so prescribed, and the
case became ready for hearing in respect. of the preliminary objections.

9. Since the Court included upon the Bench no judge of the nationality of
the Parties, each Party exercised its right under Article 31, paragraph 3, of the
Statute of the Court to choose a judge ad hoc to sit in the case: Cameroon
chose Mr. Kéba Mbaye and Nigeria chose Mr. Bola Ajibola.

10. By a letter dated 10 February 1996 and received in the Registry on
12 February 1996, Cameroon submitted a request for the indication of provi-
sional measures under Article 41 of the Statute. By an Order dated 15 March
1996, the Court, after hearing the Parties, indicated certain provisional meas-
ures.

1i. By various communications, Cameroon stressed the importance of a
speedy disposal of the case; it also filed, under cover of a letter dated 9 April
1997, a document with annexes entitled “Memorandum of the Republic of
Cameroon on Procedure”. Nigeria made known its views on the latter commu-
nication in a letter dated 13 May 1997.

12. By a letter dated 2 February 1998, Nigeria sought to introduce a volume
of documents entitled “Supplemental Documents (Lake Chad Basin Com-
mission Proceedings)”. By a letter dated 16 February 1998, the Agent of
Cameroon indicated that Cameroon did not oppose their introduction. The
Court admitted the said documents pursuant to Article 56, paragraph 1,
of the Rules of Court.

13. By a letter dated 11 February 1998, the Agent of Cameroon sought to
introduce certain “new documents relating to events occurring since the filing
of the Memorial” of Cameroon, and “moreover requested the Court to con-
sider the annexes to the [Memorandum of April 1997] as an integral part of the
proceedings”. Having considered the views expressed by Nigeria in its above-
mentioned letter of 13 May 1997 (see paragraph 11 above) and in its letter of
24 February 1998, the Court admitted the documents pursuant to the provi-
sions of Article 56 of its Rules.

14. In accordance with Article 53, paragraph 2, of its Rules, the Court
decided to make accessible to the public, on the opening of the oral proceed-
ings, the preliminary objections of Nigeria and the written statement containing
the observations and submissions of Cameroon on the objections, as well as the
documents annexed to those pleadings.
LAND AND MARITIME BOUNDARY (JUDGMENT) 281

15. Public sittings were held between 2 March and 11 March 1998, at which
the Court heard the oral arguments and replies of:

For Nigeria: HE. the Honourable Alhaji Abdullahi Ibrahim,

Mr. Richard Akinjide,
Mr. Ian Brownlie,

Sir Arthur Watts,

Mr. James Crawford.

For Cameroon: H.E. Mr. Laurent Esso,

Mr. Douala Moutomé,
Mr. Maurice Kamto,

Mr. Peter Ntamark,

Mr. Joseph-Marie Bipoun Woum,
Mr. Alain Pellet,

Mr. Michel Aurillac,

Mr. Jean-Pierre Cot,

Mr. Keith Highet,

Mr. Malcolm N. Shaw,
Mr. Bruno Simma,

Sir Ian Sinclair,

Mr. Christian Tomuschat.

At the hearings, a Member of the Court put a question to the Parties, who
answered in writing after the close of the oral proceedings.

*

16. In its Application, Cameroon made the following requests:

“On the basis of the foregoing statement of facts and legal grounds, the
Republic of Cameroon, while reserving for itself the right to complement,
amend or modify the present Application in the course of the proceedings
and to submit to the Court a request for the indication of provisional
measures should they prove to be necessary, asks the Court to adjudge and
declare:

(a)

(b)

(c)

(d)

(e)

that sovereignty over the Peninsula of Bakassi is Cameroonian, by
virtue of international law, and that that Peninsula is an integral
part of the territory of Cameroon;

that the Federal Republic of Nigeria has violated and is violating the
fundamental principle of respect for frontiers inherited from coloni-
zation (uti possidetis juris) ;

that by using force against the Republic of Cameroon, the Federal
Republic of Nigeria has violated and is violating its obligations
under international treaty law and customary law;

that the Federal Republic of Nigeria, by militarily occupying the
Cameroonian Peninsula of Bakassi, has violated and is violating the
obligations incumbent upon it by virtue of treaty law and customary
law;

that in view of these breaches of legal obligation, mentioned above,
the Federal Republic of Nigeria has the express duty of putting an
end to its military presence in Cameroonian territory, and effecting
an immediate and unconditional withdrawal of its troops from the
Cameroonian Peninsula of Bakassi;

10
(e)

(e”)

(f)

LAND AND MARITIME BOUNDARY (JUDGMENT) 282

that the internationally unlawful acts referred to under
(a),(b),(c),(d) and (e) above involve the responsibility of the Fed-
eral Republic of Nigeria;

that, consequently, and on account of the material and non-material
damage inflicted upon the Republic of Cameroon, reparation in an
amount to be determined by the Court is due from the Federal
Republic of Nigeria to the Republic of Cameroon, which reserves
the introduction before the Court of [proceedings for] a precise
assessment of the damage caused by the Federal Republic of Nigeria.
In order to prevent any dispute arising between the two States con-
cerning their maritime boundary, the Republic of Cameroon requests
the Court to proceed to prolong the course of its maritime boundary
with the Federal Republic of Nigeria up to the limit of the maritime
zones which international law places under their respective jurisdic-
tions.”

17. In its Additional Application, Cameroon made the following requests:

“On the basis of the foregoing statement of facts and legal grounds, and
subject to the reservations expressed in paragraph 20 of its Application of
29 March 1994, the Republic of Cameroon asks the Court to adjudge and
declare:

(a)

(b)

(c)

(d)

(e)

(e)

(J)

that sovereignty over the disputed parcel in the area of Lake Chad is
Cameroonian, by virtue of international law, and that that parcel is
an integral part of the territory of Cameroon;

that the Federal Republic of Nigeria has violated and is violating the
fundamental principle of respect for frontiers inherited from coloni-
zation (uti possidetis juris), and its recent legal commitments con-
cerning the demarcation of frontiers in Lake Chad;

that the Federal Republic of Nigeria, by occupying, with the support
of its security forces, parcels of Cameroonian territory in the area of
Lake Chad, has violated and is violating its obligations under treaty
law and customary law;

that in view of these legal obligations, mentioned above, the Federal
Republic of Nigeria has the express duty of effecting an immediate
and unconditional withdrawal of its troops from Cameroonian ter-
ritory in the area of Lake Chad;

that the internationally unlawful acts referred to under (a),(b),(c)
and (d) above involve the responsibility of the Federal Republic of
Nigeria;

that consequently, and on account of the material and non-material
damage inflicted upon the Republic of Cameroon, reparation in an
amount to be determined by the Court is due from the Federal
Republic of Nigeria to the Republic of Cameroon, which reserves
the introduction before the Court of [proceedings for] a precise
assessment of the damage caused by the Federal Republic of Nigeria.
That in view of the repeated incursions of Nigerian groups and
armed forces into Cameroonian territory, all along the frontier
between the two countries, the consequent grave and repeated inci-
dents, and the vacillating and contradictory attitude of the Federal
Republic of Nigeria in regard to the legal instruments defining the

11
LAND AND MARITIME BOUNDARY (JUDGMENT) 283

frontier between the two countries and the exact course of that
frontier, the Republic of Cameroon respectfully asks the Court to
specify definitively the frontier between Cameroon and the Federal
Republic of Nigeria from Lake Chad to the sea.”

18. In the written proceedings, the Parties presented the following submis-

sions:

On behalf of the Government of Cameroon,
in the Memorial:

“The Republic of Cameroon has the honour to request that the Court
be pleased to adjudge and declare:

(a)

(b)

(¢)

That the lake and land boundary between Cameroon and Nigeria
takes the following course:

— from the point at longitude 14°04’ 59” 9999 E of Greenwich and
latitude 13°05’ 00” 0001 N, it then runs through the point located
at longitude 14° 12’11”7E and latitude 12°32’ 17”4N;

— thence it follows the course fixed by the Franco-British Declara-
tion of 10 July 1919, as specified in paragraphs 3 to 60 of the
Thomson-Marchand Declaration, confirmed by the Exchange of
Letters of 9 January 1931, as far as the ‘very prominent peak’
described in the latter provision and called by the usual name of
‘Mount Kombon’;

— from Mount Kombon the boundary then runs to ‘Pillar 64’ men-
tioned in paragraph 12 of the Anglo-German Agreement of Obo-
kum of 12 April 1913 and follows, in that sector, the course
described in Section 6 (1) of the British Nigeria (Protectorate
and Cameroons) Order in Council of 2 August 1946;

— from Pillar 64 it follows the course described in paragraphs 13 to
21 of the Obokum Agreement of 12 April 1913 as far as Pillar
114 on the Cross River;

— thence, as far as the intersection of the straight line joining
Bakassi Point to King Point and the centre of the navigable
channel of the Akwayafe, the boundary is determined by para-
graphs 16 to 21 of the Anglo-German Agreement of 11 March
1913.

That notably, therefore, sovereignty over the Peninsula of Bakassi
and over the disputed parcel occupied by Nigeria in the area of Lake
Chad, in particular over Darak and its region, is Cameroonian.

That the boundary of the maritime zones appertaining respectively
to the Republic of Cameroon and to the Federal Republic of Nigeria
follows the following course:

— from the intersection of the straight line joining Bakassi Point to
King Point and the centre of the navigable channel of the
Akwayafe to ‘point 12’, that boundary is determined by the
‘compromise line’ entered on British Admiralty Chart No. 3343
by the Heads of State of the two countries on 4 April 1971
(Yaoundé Declaration) and, from that ‘point 12’ to ‘point G’, by
the Declaration signed at Maroua on 1 June 1975;

12
LAND AND MARITIME BOUNDARY (JUDGMENT) 284

— from point G that boundary then swings south-westward in the
direction which is indicated by points G, H, I, J and K repre-
sented on the sketch-map on page 556 of this Memorial and meets
the requirement for an equitable solution, up to the outer limit of
the maritime zones which international law places under the
respective jurisdictions of the two Parties.

(d) That by contesting the courses of the boundary defined above under
(a) and (c), the Federal Republic of Nigeria has violated and is vio-
lating the fundamental principle of respect for frontiers inherited
from colonization (uti possidetis juris) and its legal commitments
concerning the demarcation of frontiers in Lake Chad and land and
maritime delimitation.

(e) That by using force against the Republic of Cameroon and, in par-
ticular, by militarily occupying parcels of Cameroonian territory in
the area of Lake Chad and the Cameroonian Peninsula of Bakassi,
and by making repeated incursions, both civilian and military, all
along the boundary between the two countries, the Federal Republic
of Nigeria has violated and is violating its obligations under interna-
tional treaty law and customary law.

(f) That the Federal Republic of Nigeria has the express duty of putting
an end to its civilian and military presence in Cameroonian territory
and, in particular, of effecting an immediate and unconditional with-
drawal of its troops from the occupied area of Lake Chad and from
the Cameroonian Peninsula of Bakassi and of refraining from such
acts in the future.

(g) That the internationally wrongful acts referred to above and described
in detail in the body of this Memorial involve the responsibility of the
Federal Republic of Nigeria.

(h) That, consequently, and on account of the material and non-
material damage inflicted upon the Republic of Cameroon, repara-
tion in a form to be determined by the Court is due from the Federal
Republic of Nigeria to the Republic of Cameroon.

The Republic of Cameroon further has the honour to request the Court
to permit it to present an assessment of the amount of compensation due
to it as reparation for the damage it has suffered as a result of the inter-
nationally wrongful acts attributable to the Federal Republic of Nigeria,
at a subsequent stage of the proceedings.

These submissions are lodged subject to any points of fact and law and
any evidence that may subsequently be lodged; the Republic of Cameroon
reserves the right to complete or amend them, as necessary, in accordance
with the Statute and the Rules of Court.”

On behalf of the Government of Nigeria,
in the preliminary objections:
First preliminary objection:

“(1) that Cameroon, by lodging the Application on 29 March 1994, vio-
lated its obligations to act in good faith, acted in abuse of the system
established by Article 36, paragraph 2, of the Statute, and dis-
regarded the requirement of reciprocity established by Article 36,

13
LAND AND MARITIME BOUNDARY (JUDGMENT) 285

paragraph 2, of the Statute and the terms of Nigeria’s Declaration
of 3 September 1965;

(2) that consequently the conditions necessary to entitle Cameroon to
invoke its Declaration under Article 36, paragraph 2, as a basis for
the Court’s jurisdiction did not exist when the Application was
lodged; and

(3) that accordingly, the Court is without jurisdiction to entertain the
Application.”

Second preliminary objection:

“For a period of at least 24 years prior to the filing of the Application
the Parties have in their regular dealings accepted a duty to settle all
boundary questions through the existing bilateral machinery.

(1) This course of joint conduct constitutes an implied agreement to resort
exclusively to the existing bilateral machinery and not to invoke the
jurisdiction of the Court.

(2) In the alternative, in the circumstances the Republic of Cameroon is
estopped from invoking the jurisdiction of the Court.”

Third preliminary objection:

“Without prejudice to the second preliminary objection, the settlement
of boundary disputes within the Lake Chad region is subject to the exclu-
sive competence of the Lake Chad Basin Commission, and in this context
the procedures of settlement within the Lake Chad Basin Commission are
obligatory for the Parties.

The operation of the dispute settlement procedures of the Lake Chad
Basin Commission involved the necessary implication, for the relations of
Nigeria and Cameroon inter se, that the jurisdiction of the Court by virtue
of Article 36, paragraph 2, would not be invoked in relation to matters
within the exclusive competence of the Commission.”

Fourth preliminary objection:
“The Court should not in these proceedings determine the boundary in
Lake Chad to the extent that that boundary constitutes or is constituted
by the tripoint in the Lake.”
Fifth preliminary objection:
“(D In the submission of Nigeria there is no dispute concerning bound-

ary delimitation as such throughout the whole length of the boundary
from the tripoint in Lake Chad to the sea, and in particular:

(a) there is no dispute in respect of the boundary delimitation as such
within Lake Chad, subject to the question of title to Darak and adja-
cent islands inhabited by Nigerians;

(b) there is no dispute relating to the boundary delimitation as such from
the tripoint in Lake Chad to Mount Kombon;

(c) there is no dispute relating to the boundary delimitation as such
between Boundary Pillar 64 on the Gamana River and Mount Kom-
bon; and

(d) there is no dispute relating to the boundary delimitation as such
between Pillar 64 on the Gamana River and the sea.

14
LAND AND MARITIME BOUNDARY (JUDGMENT) 286

(2) This preliminary objection is without prejudice to the title of Nigeria
over the Bakassi Peninsula.”
Sixth preliminary objection:

“(1) that the Application (and so far as relevant, Amendment and Memo-
rial) filed by Cameroon does not meet the required standard of
adequacy as to the facts on which it is based, including the dates,
circumstances and precise locations of the alleged incursions and
incidents by Nigerian State organs;

(2) that those deficiencies make it impossible

(a) for Nigeria to have the knowledge to which it is entitled of
the circumstances which are said by Cameroon to result in
Nigeria’s international responsibility and consequential obliga-
tion to make reparation; and

(b) for the Court to carry out a fair and effective judicial examina-
tion of, or make a judicial determination on, the issues of State
responsibility and reparation raised by Cameroon; and

(3) that accordingly all the issues of State responsibility and reparation
raised by Cameroon in this context should be declared inadmis-
sible.”

Seventh preliminary objection:

“There is no legal dispute concerning delimitation of the maritime
boundary between the two Parties which is at the present time appropriate
for resolution by the Court, for the following reasons:

(1) no determination of a maritime boundary is possible prior to the
determination of title in respect of the Bakassi Peninsula;

(2) at the juncture where there is a determination of the question of title
over the Bakassi Peninsula, the issues of maritime delimitation will not
be admissible in the absence of sufficient action by the Parties, on a
footing of equality, to effect a delimitation ‘by agreement on the basis

999

of international law’.
Eighth preliminary objection:
“The question of maritime delimitation necessarily involves the rights
and interests of third States and is inadmissible.”
Concluding submissions:

“For the reasons advanced, the Federal Republic of Nigeria requests the
Court to adjudge and declare that:

it lacks jurisdiction over the claims brought against the Federal Repub-
lic of Nigeria by the Republic of Cameroon;

and/or
the claims brought against the Federal Republic of Nigeria by the Repub-
lic of Cameroon are inadmissible to the extent specified in these prelimi-
nary objections.”
On behalf of the Government of Cameroon,

in the written statement containing its observations on the preliminary objec-
tions:

15
LAND AND MARITIME BOUNDARY (JUDGMENT) 287

“For the reasons given . . ., the Republic of Cameroon requests the
International Court of Justice:

(1) to dismiss the preliminary objections raised by the Federal Republic of
Nigeria ;

(2) to find that, by its formal declarations, Nigeria has accepted the juris-
diction of the Court;

(3) to adjudge and declare:

— that it has jurisdiction to decide on the Application filed by Cam-
eroon on 29 March 1994 as supplemented by the additional Appli-
cation of 6 June 1994; and

— that the Application, thus consolidated, is admissible;

(4) having due regard to the particular nature of the case, which relates to
a dispute concerning the territorial sovereignty of Cameroon and is
creating serious tensions between the two countries, to fix time-limits
for the further proceedings which will enable the Court to proceed to
the merits at the earliest possible time.”

19. In the oral proceedings, the Parties presented the following submissions:

On behalf of the Government of Nigeria,
at the hearing on 9 March 1998:

“[Flor the reasons that have been stated either in writing or orally,
Nigeria submits:
First preliminary objection

1.1. That Cameroon, by lodging the Application on 29 March 1994,
violated its obligations to act in good faith, acted in abuse of the system
established by Article 36, paragraph 2, of the Statute, and disregarded the
requirement of reciprocity established by Article 36, paragraph 2, of the
Statute and the terms of Nigeria’s Declaration of 3 September 1965;

1.2. that consequently the conditions necessary to entitle Cameroon to
invoke its Declaration under Article 36, paragraph 2, as a basis for the
Court’s jurisdiction did not exist when the Application was lodged;

1.3. that accordingly, the Court is without jurisdiction to entertain the
Application.
Second preliminary objection

2.1. That for a period of at least 24 years prior to the filing of the Appli-

cation, the Parties have in their regular dealings accepted a duty to settle
all boundary questions through the existing bilateral machinery;

2.1.1. that this course of joint conduct constitutes an implied agreement
to resort exclusively to the existing bilateral machinery and not to
invoke the jurisdiction of the Court;

2.1.2. that in the alternative, in the circumstances the Republic of
Cameroon is estopped from invoking the jurisdiction of the Court.

Third preliminary objection
3.1. That without prejudice to the second preliminary objection, the

16
LAND AND MARITIME BOUNDARY (JUDGMENT) 288

settlement of boundary disputes within the Lake Chad region is subject
to the exclusive competence of the Lake Chad Basin Commission, and
in this context the procedures of settlement within the Lake Chad Basin
Commission are obligatory for the Parties;

3.2. that the operation of the dispute settlement procedures of the Lake
Chad Basin Commission involved the necessary implication, for the rela-
tions of Nigeria and Cameroon inter se, that the jurisdiction of the Court
by virtue of Article 36, paragraph 2, would not be invoked in relation to
matters within the exclusive competence of the Commission.

Fourth preliminary objection

4.1. That the Court should not in these proceedings determine the
boundary in Lake Chad to the extent that that boundary constitutes or is
constituted by the tripoint in the Lake.

Fifth preliminary objection
5.1. That, without prejudice to the title of Nigeria over the Bakassi
Peninsula, there is no dispute concerning boundary delimitation as such

throughout the whole length of the boundary from the tripoint in Lake
Chad to the sea, and in particular:

(a) there is no dispute in respect of the boundary delimitation as such
within Lake Chad, subject to the question of title to Darak and adja-
cent islands inhabited by Nigerians;

(6) there is no dispute relating to the boundary delimitation as such from
the tripoint in Lake Chad to Mount Kombon;

(c} there is no dispute relating to the boundary delimitation as such
between boundary pillar 64 on the Gamana River and Mount Kom-
bon; and

(d) there is no dispute relating to the boundary delimitation as such
between pillar 64 on the Gamana River and the sea.

Sixth preliminary objection
6.1. That the Application (and so far as permissible, subsequent plead-
ings) filed by Cameroon does not meet the required standard of adequacy
as to the facts on which it is based, including the dates, circumstances and
precise locations of the alleged incursions and incidents by Nigerian State
organs;
6.2. that those deficiencies make it impossible
(a) for Nigeria to have the knowledge to which it is entitled of the cir-
cumstances which are said by Cameroon to result in Nigeria’s inter-
national responsibility and consequential obligation to make repara-
tion; and
(6) for the Court to carry out a fair and effective judicial examination of,
or make a judicial determination on, the issues of State responsibility
and reparation raised by Cameroon;

6.3. that accordingly all the issues of State responsibility and reparation
raised by Cameroon in this context should be declared inadmissible;

6.4. that, without prejudice to the foregoing, any allegations by Cam-
eroon as to State responsibility or reparation on the part of Nigeria in

17
LAND AND MARITIME BOUNDARY (JUDGMENT) 289

respect of matters referred to in paragraph 17 (f) of Cameroon’s amend-
ing Application of 6 June 1994 are inadmissible.

Seventh preliminary objection

7.1. That there is no legal dispute concerning delimitation of the mari-
time boundary between the two Parties which is at the present time appro-
priate for resolution by the Court, for the following reasons:

(1) no determination of a maritime boundary is possible prior to the
determination of title in respect of the Bakassi Peninsula;

(2) in any event, the issues of maritime delimitation are inadmissible in
the absence of sufficient action by the Parties, on a footing of equality,
to effect a delimitation ‘by agreement on the basis of international
law’.

Eighth preliminary objection

8.1. That the question of maritime delimitation necessarily involves the
rights and interests of third States and is inadmissible beyond point G.

Accordingly, Nigeria formally requests the Court to adjudge and declare
that:

(1) it lacks jurisdiction over the claims brought against the Federal Repub-
lic of Nigeria by the Republic of Cameroon; and/or

(2) the claims brought against the Federal Republic of Nigeria by the
Republic of Cameroon are inadmissible to the extent specified in the
preliminary objections.”

On behalf of the Government of Cameroon,
at the hearing on 11 March 1998:

“For the reasons developed in the written pleadings and in the oral pro-
ceedings, the Republic of Cameroon requests the International Court of
Justice:

(a) to dismiss the preliminary objections raised by the Federal Republic
of Nigeria;

(b) completely in the alternative, to join to the merits, as appropriate,
such of those objections as it may deem not to be of an exclusively
preliminary character;

(c) to adjudge and declare: that it has jurisdiction to decide on the Appli-
cation filed by Cameroon on 29 March 1994 as supplemented by the
Additional Application of 6 June 1994; and that the Application,
thus consolidated, is admissible;

(d) having due regard to the particular nature of the case, to fix time-
limits for the further proceedings which will permit examination of
the merits of the dispute at the earliest possible time.”

*
* *

20. The Court will successively examine the eight preliminary objec-
tions raised by Nigeria.

18
LAND AND MARITIME BOUNDARY (JUDGMENT) 290
First PRELIMINARY OBJECTION

21. The first objection contends that the Court has no jurisdiction to
entertain Cameroon’s Application.

22. In this regard, Nigeria notes that it had accepted the Court’s com-
pulsory jurisdiction by a declaration dated 14 August 1965, deposited
with the Secretary-General of the United Nations on 3 September 1965.
Cameroon had also accepted the Court’s compulsory jurisdiction by a
declaration deposited with the Secretary-General on 3 March 1994. The
Secretary-General transmitted copies of the Cameroon Declaration to
the parties to the Statute eleven-and-a-half months later. Nigeria main-
tains, accordingly, that it had no way of knowing, and did not actually
know, on the date of the filing of the Application, i.e., 29 March 1994,
that Cameroon had deposited a declaration. Cameroon consequently is
alleged to have “acted prematurely”. By proceeding in this way, the
Applicant “is alleged to have violated its obligation to act in good faith”,
“abused the system instituted by Article 36, paragraph 2, of the Statute”
and disregarded “the condition of reciprocity” provided for by that
Article and by Nigeria’s Declaration. The Court consequently does not
have jurisdiction to hear the Application.

23. In contrast, Cameroon contends that its Application fulfils all the
conditions required by the Statute. It notes that in the case concerning
Right of Passage over Indian Territory, the Court held that

“the Statute does not prescribe any interval between the deposit by a
State of its Declaration of Acceptance and the filing of an Applica-
tion by that State, and that the principle of reciprocity is not affected
by any delay in the receipt of copies of the Declaration by the Parties
to the Statute” (Right of Passage over Indian Territory, Preliminary
Objections, Judgment, I C.J. Reports 1957, p. 147).

Cameroon indicates that there is no reason not to follow this precedent,
at the risk of undermining the system of compulsory jurisdiction pro-
vided by the Optional Clause. It adds that the Cameroonian Declaration
was in force as early as 3 March 1994, as at that date it was registered in
accordance with Article 102 of the United Nations Charter. Cameroon
states that in any event Nigeria has acted, since the beginning of these
proceedings, in such a way that it should be regarded as having accepted
the jurisdiction of the Court.

24, Nigeria argues in reply that the “case concerning the Right of Pas-
sage over Indian Territory, was a first impression”, that the Judgment
given is outdated, and that it is an isolated one; that international law,
especially as it relates to good faith, has evolved since and that in accord-
ance with Article 59 of the Statute, that Judgment only has the force of
res judicata as between the parties and in respect of that case. For these
reasons, the solution adopted in 1957 should not be adopted here.
Nigeria does not accept the reasoning of Cameroon based on Article 102
of the Charter. Nigeria also contends that there is no question of its

19
LAND AND MARITIME BOUNDARY (JUDGMENT) 291

having consented to the jurisdiction of the Court in the case and hence
there is no forum prorogatum.

Cameroon contests each of these arguments.

25. The Court observes initially that, in accordance with Article 36,
paragraph 2, of the Statute:

“The States parties to the present Statute may at any time declare
that they recognize as compulsory ipso facto and without special
agreement, in relation to any other State accepting the same obliga-
tion, the jurisdiction of the Court in all legal disputes”

as specified in that clause.
Article 36, paragraph 4, provides:

“Such declarations shall be deposited with the Secretary-General
of the United Nations, who shall transmit copies thereof to the
parties to the Statute and to the Registrar of the Court.”

In the case concerning Right of Passage over Indian Territory, the
Court concluded, in the light of these provisions, that:

“by the deposit of its Declaration of Acceptance with the Secretary-
General, the accepting State becomes a Party to the system of the
Optional Clause in relation to the other declarant States, with all the
rights and obligations deriving from Article 36. The contractual rela-
tion between the Parties and the compulsory jurisdiction of the
Court resulting therefrom are established, ‘ipso facto and without
special agreement’, by the fact of the making of the Declaration .. .
For it is on that very day that the consensual bond, which is the
basis of the Optional Clause, comes into being between the States
concerned.” (Right of Passage over Indian Territory, Preliminary
Objections, Judgment, I C.J. Reports 1957, p. 146.)

The conclusions thus reached by the Court in 1957 reflect the very
essence of the Optional Clause providing for acceptance of the Court’s
compulsory jurisdiction. Any State party to the Statute, in adhering to
the jurisdiction of the Court in accordance with Article 36, paragraph 2,
accepts jurisdiction in its relations with States previously having adhered
to that clause. At the same time, it makes a standing offer to the other
States party to the Statute which have not yet deposited a declaration of
acceptance. The day one of those States accepts that offer by depositing
in its turn its declaration of acceptance, the consensual bond is estab-
lished and no further condition needs to be fulfilled. Thus, as the Court
stated in 1957:

“every State which makes a Declaration of Acceptance must be
deemed to take into account the possibility that, under the Statute, it
may at any time find itself subjected to the obligations of the Optional
Clause in relation to a new Signatory as the result of the deposit by
that Signatory of a Declaration of Acceptance” (ibid., p. 146).

20
LAND AND MARITIME BOUNDARY (JUDGMENT) 292

26. Furthermore, and as the Court also declared in the case concern-
ing Right of Passage over Indian Territory, the State making the decla-
ration

“is not concerned with the duty of the Secretary-General or the man-
ner of its fulfilment. The legal effect of a Declaration does not
depend upon subsequent action.of the Secretary-General. Moreover,
unlike some other instruments, Article 36 provides for no additional
requirement, for instance, that the information transmitted by the
Secretary-General must reach the Parties to the Statute, or that some
period must elapse subsequent to the deposit of the Declaration
before it can become effective. Any such requirement would intro-
duce an element of uncertainty into the operation of the Optional
Clause system. The Court cannot read into the Optional Clause any
requirement of that nature.” (C.J. Reports 1957, pp. 146-147.)

27. The Court furthermore recalls that, contrary to what is maintained
by Nigeria, this Judgment is not an isolated one. It has been reaffirmed in
the case concerning the Temple of Preah Vihear (Preliminary Objections,
LC J. Reports 1961, p. 31), and in the case concerning Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America) (Jurisdiction and Admissibility, Judgment, ICI.
Reports 1984, p. 392). In that latter case, the Court pointed out that:

“as regards the requirement of consent as a basis of its jurisdiction,
and more particularly as regards the formalities required for that con-
sent to be expressed in accordance with the provisions of Article 36,
paragraph 2, of the Statute, the Court has already made known its
view in, inter alia, the case concerning the Temple of Preah Vihear.
On that occasion it stated: “The only formality required is the
deposit of the acceptance with the Secretary-General of the United
Nations under paragraph 4 of Article 36 of the Statute.’ (CJ.
Reports 1961, p. 31.)” (LC.J. Reports 1984, p. 412, para. 45.)

28. Nigeria nonetheless contests that conclusion pointing out that, in
accordance with Article 59 of the Statute, “[t]he decision of the Court has
no binding force except between the parties and in respect of that par-
ticular case”. Thus, judgments given earlier, in particular in the case con-
cerning Right of Passage over Indian Territory, “clearly [have] no direct
compelling effect in the present case”.

It is true that, in accordance with Article 59, the Court’s judgments
bind only the parties to and in respect of a particular case. There can be
no question of holding Nigeria to decisions reached by the Court in pre-
vious cases. The real question is whether, in this case, there is cause not
to follow the reasoning and conclusions of earlier cases.

21
LAND AND MARITIME BOUNDARY (JUDGMENT) 293

29. In this regard, Nigeria maintains first of all that the interpretation
given in 1957 to Article 36, paragraph 4, of the Statute should be recon-
sidered in the light of the evolution of the law of treaties which has
occurred since. In that connection, Nigeria relies on Article 78 (c) of the
Vienna Convention on the Law of Treaties of 23 May 1969. That
Article relates to the notifications and communications made under
that Convention. It provides that: ©

“Except as the treaty or the present Convention otherwise pro-
vide, any notification or communication to be made by any State
under the present Convention shall:

(c) if transmitted to a depositary, be considered as received by the
State for which it was intended only when the latter State has
been informed by the depositary.”

According to Nigeria, that rule “must apply to Cameroon’s Declara-
tion”. In the light of the provisions of the Vienna Convention, Nigeria
contends that the Court should overturn the solution it adopted earlier in
the case concerning Right of Passage over Indian Territory. Cameroon
states, for its part, that the declarations of acceptance of the Court’s com-
pulsory jurisdiction “are not treaties within the meaning of the Vienna
Convention” and “it was clearly no part of the intentions of the drafters
of the . .. Convention . . . to interfere with the settled jurisprudence of
the Court in this matter”. This jurisprudence, Cameroon argues, should
be followed.

30. The Court notes that the régime for depositing and transmitting
declarations of acceptance of compulsory jurisdiction laid down in
Article 36, paragraph 4, of the Statute of the Court is distinct from the
régime envisaged for treaties by the Vienna Convention. Thus the provi-
sions of that Convention may only be applied to declarations by analogy
(Military and Paramilitary Activities in and against Nicaragua ( Nicara-
gua v. United States of America), Jurisdiction and Admissibility, Judg-
ment, I.C.J. Reports 1984, p. 420, para. 63).

31. The Court furthermore observes that in any event the provisions
of the Vienna Convention do not have the scope which Nigeria imputes
to them. Article 78 of the Convention is only designed to lay down the
modalities according to which notifications and communications should
be carried out. It does not govern the conditions in which a State
expresses its consent to be bound by a treaty and those under which a
treaty comes into force, those questions being governed by Articles 16
and 24 of the Convention. Indeed, the International Law Commission, in
its Report to the General Assembly on the draft which was subsequently
to become the Vienna Convention, specified that if the future Article 78
included in limine an explicit reservation, that was “primarily in order to
prevent any misconception as to the relation” between that Article and
the future Articles 16 and 24 (Yearbook of the International Law Com-

22
LAND AND MARITIME BOUNDARY (JUDGMENT) 294

mission, 1966, Vol. II, p. 271). It added that consequently “specific pro-
visions [of those latter Articles] will prevail”.
According to Article 16:

“Unless the treaty otherwise provides, instruments of ratification,
acceptance, approval or accession establish the consent of a State to
be bound by a treaty upon:

(b) their deposit with the depositary.”
Article 24 further provides in its paragraph 3 that:
“When the consent of a State to be bound by a treaty is estab-
lished on a date after the treaty has come into force, the treaty enters

into force for that State on that date, unless the treaty otherwise pro-
vides.”

In its report to the General Assembly, the International Law Commis-
sion had pointed out that:

“Tn the case of the deposit of an instrument with a depositary, the
problem arises whether the deposit by itself establishes the legal
nexus between the depositing State and other contracting States or
whether the legal nexus arises only upon their being informed by the
depositary.” (Yearbook of the International Law Commission, 1966,
Vol. IT, p. 201.)

After describing the advantages and disadvantages of both solutions, it
concluded that:

“The Commission considered that the existing general rule clearly
is that the act of deposit by itself establishes the legal nexus . . . This
was the view taken by the International Court of Justice in the Right
of Passage over Indian Territory (preliminary objections) case in the
analogous situation of the deposit of instruments of acceptance of
the optional clause under Article 36, paragraph 2, of the Statute
of the Court . . . [Therefore] the existing rule appears to be well-
settled.” (Ibid. )

This general rule is reflected in Articles 16 and 24 of the Vienna Con-
vention: the deposit of instruments of ratification, acceptance, approval
or accession to a treaty establishes the consent of a State to be bound by
a treaty; the treaty enters into force as regards that State on the day of
the deposit.

Thus the rules adopted in this sphere by the Vienna Convention cor-
respond to the solution adopted by the Court in the case concerning
Right of Passage over Indian Territory. That solution should be main-
tained.

32. Nigeria maintains however that, in any event, Cameroon could not
file an application before the Court without allowing a reasonable period
to elapse “as would . . . have enabled the Secretary-General to take the

23
LAND AND MARITIME BOUNDARY (JUDGMENT) 295

action required of him in relation to Cameroon’s Declaration of 3 March
1994”. Compliance with that time period is essential, the more so because,
according to Nigeria, the Court, in its Judgment of 26 November 1984 in
the case concerning Military and Paramilitary Activities in and against
Nicaragua, required a reasonable time for the withdrawal of declarations
under the Optional Clause.

33. The Court, in the above Judgment, noted that the United States
had, in 1984, deposited with the Secretary-General, three days before the
filing of Nicaragua’s Application, a notification limiting the scope of its
Declaration of acceptance of the Court’s jurisdiction. The Court noted
that that Declaration contained a clause requiring six months’ notice of
termination. It considered that that condition should be complied with in
cases of either termination or modification of the Declaration, and con-
cluded that the 1984 notification of modification could not, with imme-
diate effect, override the obligation entered into by the United States
beforehand (Military and Paramilitary Activities in and against Nicara-
gua (Nicaragua v. United States of America), Jurisdiction and Admissi-
bility, LC.J. Reports 1984, p. 421, para. 65).

The Court noted, moreover, in relation to Nicaragua’s Declaration
upon which the United States was relying on the grounds of reciprocity,
that, in any event,

“the right of immediate termination of declarations with indefinite
duration is far from established. It appears from the requirements of
good faith that they should be treated, by analogy, according to the
law of treaties, which requires a reasonable time for withdrawal
from or termination of treaties that contain no provision regarding
the duration of their validity” (ibid., p. 420, para. 63).

The Court added: “the question of what reasonable period of notice
would legally be required does not need to be further examined: it need
only be observed that [three days] would not amount to a ‘reasonable
time’” (ibid. ).

34. The Court considers that the foregoing conclusion in respect of the
withdrawal of declarations under the Optional Clause is not applicable to
the deposit of those declarations. Withdrawal ends existing consensual
bonds, while deposit establishes such bonds. The effect of withdrawal is
therefore purely and simply to deprive other States which have already
accepted the jurisdiction of the Court of the right they had to bring pro-
ceedings before it against the withdrawing State. In contrast, the deposit
of a declaration does not deprive those States of any accrued right.
Accordingly no time period is required for the establishment of a consen-
sual bond following such a deposit.

35. The Court notes moreover that to require a reasonable time to
elapse before a declaration can take effect would be to introduce an ele-
ment of uncertainty into the operation of the Optional Clause system. As
set out in paragraph 26 above, in the case concerning Right of Passage

24
LAND AND MARITIME BOUNDARY (JUDGMENT) 296

over Indian Territory, the Court had considered that it could not create
such uncertainty. The conclusions it had reached then remain valid and
apply all the more since the growth in the number of States party to the
Statute and the intensification of inter-State relations since 1957 have
increased the possibilities of legal disputes capable of being submitted to
the Court. The Court cannot introduce into the Optional Clause an addi-
tional time requirement which is not there.

%

36. Nigeria’s second argument is that Cameroon omitted to inform it
that it intended to accept the jurisdiction of the Court, then that it had
accepted that jurisdiction and, lastly, that it intended to file an applica-
tion. Nigeria further argued that Cameroon even continued, during the
first three months of 1994, to maintain bilateral contacts with it on
boundary questions while preparing itself to address the Court. Such
conduct, Nigeria contends, infringes upon the principle of good faith
which today plays a larger role in the case-law of the Court than before,
and should not be accepted.

37. Cameroon, for its part, argues that it had no obligation to inform
Nigeria in advance of its intentions, or of its decisions. It adds that in any
event “Nigeria was not at all surprised by the filing of Cameroon’s Appli-
cation and . .. knew perfectly well what Cameroon’s intentions were in
that regard several weeks before the filing”. The principle of good faith
was not at all disregarded.

38. The Court observes that the principle of good faith is a well-estab-
lished principle of international law. It is set forth in Article 2, para-
graph 2, of the Charter of the United Nations; it is also embodied in
Article 26 of the Vienna Convention on the Law of Treaties of 23 May
1969. It was mentioned as early as the beginning of this century in the
Arbitral Award of 7 September 1910 in the North Atlantic Fisheries case
(United Nations, Reports of International Arbitral Awards, Vol. XI,
p. 188). It was moreover upheld in several judgments of the Permanent
Court of International Justice (Factory at Chorzéw, Merits, Judgment
No. 13, 1928, P.C.IT., Series A, No. 17, p. 30; Free Zones of Upper
Savoy and the District of Gex, Order of 6 December 1930, P.C.LJ.,
Series A, No. 24, p. 12, and 1932, P.C.LJ., Series A/B, No. 46, p. 167).
Finally, it was applied by this Court as early as 1952 in the case concern-
ing Rights of Nationals of the United States of America in Morocco
(Judgment, I.C.J. Reports 1952, p. 212), then in the case concerning Fish-
eries Jurisdiction (Federal Republic of Germany v. Iceland) (Jurisdiction
of the Court, Judgment, I.C.J. Reports 1973, p. 18), the Nuclear Tests
cases (C.J. Reports 1974, pp. 268 and 473), and the case concerning
Border and Transborder Armed Actions { Nicaragua v. Honduras) (Juris-
diction and Admissibility, Judgment, IL.C.J. Reports 1988, p. 105).

25
LAND AND MARITIME BOUNDARY (JUDGMENT) 297

39. The Court furthermore notes that although the principle of good
faith is “one of the basic principles governing the creation and perform-
ance of legal obligations . . . it is not in itself a source of obligation where
none would otherwise exist” (Border and Transborder Armed Actions
(Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
LC J. Reports 1988, p. 105, para. 94). There is no specific obligation in
international law for States to inform other States parties to the Statute
that they intend to subscribe or have subscribed to the Optional Clause.
Consequently, Cameroon was not bound to inform Nigeria that it
intended to subscribe or had subscribed to the Optional Clause.

Moreover:

“A State accepting the jurisdiction of the Court must expect that
an Application may be filed against it before the Court by a new
declarant State on the same day on which that State deposits with
the Secretary-General its Declaration of Acceptance.” (Right of
Passage over Indian Territory, Preliminary Objections, Judgment,
LC J. Reports 1957, p. 146.)

Thus, Cameroon was not bound to inform Nigeria of its intention to
bring proceedings before the Court. In the absence of any such obliga-
tions and of any infringement of Nigeria’s corresponding rights, Nigeria
may not justifiably rely upon the principle of good faith in support of its
submissions.

40. On the facts of the matter, to which the Parties devoted consider- :
able attention, and quite apart from legal considerations, the Court
would add that Nigeria was not unaware of Cameroon’s intentions. On
28 February 1994, Cameroon had informed the Security Council of inci-
dents which had occurred shortly beforehand in the Bakassi Peninsula. In
response, on 4 March 1994, Nigeria apprised the Security Council of its
surprise in noting that “the Cameroon Government had decided to raise
the matter to an international level by . . . (c) bringing proceedings
before the International Court of Justice”. Indeed on 4 March, Cam-
eroon had deposited its declaration of acceptance of the compulsory
jurisdiction of the Court, but had not yet seised the Court. Nigeria’s com-
munication to the Security Council nevertheless showed that it was not
uninformed of Cameroon’s intentions.

Further the Court points out that, on 4 March 1994, the Journal of the
United Nations, issued at Headquarters in New York to United Nations
organs and to the permanent missions, reported that Cameroon had
deposited with the Secretary-General a “declaration recognizing as com-
pulsory the jurisdiction of the International Court of Justice under
Article 36, paragraph 2, of the Statute of the Court” (Journal of the United
Nations, Friday 4 March 1994, No. 1994/43 (Part Il)).

Lastly, on 11 March 1994, the bringing of the matter to the Security
Council and the International Court of Justice by Cameroon was men-

26
LAND AND MARITIME BOUNDARY (JUDGMENT) 298

tioned at the extraordinary general meeting of the Central Organ of the
Mechanism for Conflict Prevention, Management and Resolution of the
Organization of African Unity, devoted to the border conflict between
Cameroon and Nigeria.

+

41. Nigeria recalls in the third place that, by its Declaration deposited
on 3 September 1965, it had recognized

“as compulsory ipso facto and without special agreement, in relation
to any other State accepting the same obligation, that is to say, on
the sole condition of reciprocity, the jurisdiction of the International
Court of Justice in conformity with Article 36, paragraph 2, of the
Statute of the Court”.

Nigeria maintains that on the date on which Cameroon’s Application
was filed, it did not know that Cameroon had accepted the Court’s com-
pulsory jurisdiction. Accordingly it could not have brought an applica-
tion against Cameroon. There was an absence of reciprocity on that date.
The condition contained in the Nigerian Declaration was operative; con-
sequently, the Court does not have jurisdiction to hear the Application.

42. Cameroon disputes this argument in fact as well as in law. It states
that, in the minds of the States party to the Optional Clause, the condi-
tion of reciprocity never possessed the meaning which Nigeria now
ascribes to it; the Court had ascribed a completely different meaning to it
in a number of its judgments. The interpretation now provided by Nigeria
of its own declaration was a new interpretation for which no authority
was cited in support. In sum, the purpose of the Nigerian Declaration,
according to Cameroon, was only to emphasize that there is “a sole and
unique condition to the compulsory character of the Court’s jurisdiction
in this case, i.c., that Cameroon should accept the same obligation as
Nigeria, or in other words that it should accept the jurisdiction of the
Court. This Cameroon does.”

43. The Court has on numerous occasions had to consider what mean-
ing it is appropriate to give to the condition of reciprocity in the imple-
mentation of Article 36, paragraph 2, of the Statute. As early as 1952, it
held in the case concerning Anglo-Iranian Oil Co. that, when declarations
are made on condition of reciprocity, “jurisdiction is conferred on the
Court only to the extent to which the two Declarations coincide in con-
ferring it” (ZC.J. Reports 1952, p. 103). The Court applied that rule
again in the case of Certain Norwegian Loans (LC.J. Reports 1957,
pp. 23 and 24) and clarified it in the Interhandel case where it held that:

“Reciprocity in the case of Declarations accepting the compulsory
jurisdiction of the Court enables a Party to invoke a reservation to
that acceptance which it has not expressed in its own Declaration
but which the other Party has expressed in its Declaration. . . Reci-
procity enables the State which has made the wider acceptance of the

27
LAND AND MARITIME BOUNDARY (JUDGMENT) 299

jurisdiction of the Court to rely upon the reservations to the accept-
ance laid down by the other Party. There the effect of reciprocity
ends.” (C.J. Reports 1959, p. 23.)

In the final analysis, “[t]he notion of reciprocity is concerned with the
scope and substance of the commitments entered into, including reserva-
tions, and not with the formal conditions of their creation, duration or
extinction” (Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Jurisdiction and Admissibility,
Judgment, 1 C.J. Reports 1984, p. 419, para. 62). It simply requires that
the Court ascertain whether, at the time of filing the Application institut-
ing proceedings “the two States accepted ‘the same obligation’ in relation
to the subject-matter of the proceedings” (ibid., pp. 420-421, para. 64).

Therefore, in legal proceedings, the notion of reciprocity, and that of
equality, “are not abstract conceptions. They must be related to some
provision of the Statute or of the Declarations” (Right of Passage over
Indian Territory, Preliminary Objections, Judgment, I.C.J. Reports 1957,
p. 145). Consequently, “the principle of reciprocity is not affected by
any delay in the receipt of copies of the Declaration by the Parties to the
Statute” (ibid., p. 147).

Nigeria considers, however, that that precedent does not apply here. It
points out that, although in its 1965 Declaration, it recognized the juris-
diction of the Court as compulsory in relation to any other State accept-
ing the same obligation, it was more explicit in adding the words “and
that is to say, on the sole condition of reciprocity”. “Those additional
words clearly have some meaning and effect . . . it is the supplementing of
the ‘coincidence’ required by Article 36, paragraph 2, by the element of
mutuality inherent in the concept of ‘reciprocity’.” The Nigerian condi-
tion, in other words, sought “to mitigate the effects” of the Court’s
earlier decision in the case concerning Right of Passage over Indian Ter-
ritory by creating an equality of risk and precluding that proceedings be
brought before the Court by surprise.

44. In support of its position, Nigeria invokes the decision given in the
case concerning Anglo-Iranian Oil Co., in which the Court stated that it
could not base its interpretation of the Iranian Declaration recognizing
the jurisdiction of the Court

“on a purely grammatical interpretation of the text. It must seek the
interpretation which is in harmony with a natural and reasonable
way of reading the text, having due regard to the intention of the
Government of Iran at the time when it accepted the compulsory
jurisdiction of the Court.” (Anglo-lranian Oil Co., Preliminary
Objection, I.C.J. Reports 1952, p. 104.)

The Court had concluded that “[ilt is unlikely that the Government of
Iran . .. should have been willing, on its own initiative, to agree that dis-
putes relating” (ibid., p. 105) to the capitulations which it had just
denounced be submitted to an international court of justice.

28
LAND AND MARITIME BOUNDARY (JUDGMENT) 300

45. The Court considers that the situation in this case is very different.
Nigeria does not offer evidence in support of its argument that it intended
to insert into its Declaration of 14 August 1965 a condition of reciprocity
with a different meaning from the one which the Court had drawn from
such clauses in 1957. In order to protect itself against the filing of surprise
applications, in 1965, Nigeria could have inserted in its Declaration an
analogous reservation to that which the United Kingdom added to its
own Declaration in 1958. Ten or so other States proceeded in this way.
Nigeria did not do so at that time. Like the majority of States which sub-
scribe to the Optional Clause, it merely specified that the commitments it
was entering into, in accordance with Article 36, paragraph 2, of the Stat-
ute, were reciprocal in relation to any other State accepting the same
obligation. In the light of this practice, the additional phrase of the sen-
tence, “that is to say, on the sole condition of reciprocity” must be under-
stood as explanatory and not adding any further condition. This inter-
pretation is “in harmony with a natural and reasonable way of reading
the text” (Anglo-Iranian Oil Co., Preliminary Objection, 1 C.J. Reports
1952, p. 104) and Nigeria’s condition of reciprocity cannot be treated as
a reservation ratione temporis.

46. The Court therefore concludes that the manner in which Cam-
eroon’s Application was filed was not contrary to Article 36 of the Stat-
ute. Nor was it made in violation of a right which Nigeria may claim
under the Statute, or by virtue of its Declaration, as it was in force on the
date of the filing of Cameroon’s Application.

*

47. Nigeria’s first preliminary objection is accordingly rejected. The
Court is therefore not called upon to examine the reasoning put forward
by Cameroon under Article 102 of the Charter, nor Cameroon’s alterna-
tive submissions based on forum prorogatum. In any event, the Court has
jurisdiction to pass upon Cameroon’s Application.

SECOND PRELIMINARY OBJECTION

48. Nigeria raises a second preliminary objection stating that

“for a period of at least 24 years prior to the filing of the Application
the Parties have in their regular dealings accepted a duty to settle all
boundary questions through the existing bilateral machinery”.

According to Nigeria, an implicit agreement is thus said to have been
reached with a view to resorting exclusively to such machinery and to

29
LAND AND MARITIME BOUNDARY (JUDGMENT) 301

refraining from relying on the jurisdiction of the International Court of
Justice. In the alternative, Nigeria claims that by its conduct Cameroon is
estopped from turning to the Court. Finally, Nigeria invokes the principle
of good faith and the rule pacta sunt servanda in support of this argument.

49. Cameroon maintains that the bilateral bodies which dealt with
various boundary difficulties that had emerged between the two countries
had only been temporary and that no permanent institutional machinery
had been set up. It contends that no explicit or implicit agreement had
been established between the Parties with a view to vesting exclusive
jurisdiction in such bodies. Finally, according to Cameroon, the condi-
tions laid down in the Court’s case-law for the application of estoppel to
arise were not fulfilled here. Therefore, there was no occasion to apply
the principle of good faith and the rule pacta sunt servanda.

50. Nigeria’s objection thus consists of two branches. But before mak-
ing a legal determination considering them in turn, the Court will review
the relevant facts.

51. The first bilateral contact referred to in the pleadings concerns a
local dispute in the districts of Danare (Nigeria) and Budam (Cameroon).
This dispute gave rise in 1965 to “exploratory talks” concerning the
demarcation of the boundary in this sector. That course having been
determined by the German and British authorities at the beginning of the
century, it was agreed to locate existing boundary pillars with a view to
identifying the boundary and proceeding with its demarcation not only
between Danare and Budam, but also on a stretch of some 20 miles from
Obokum Falls to Bashu (boundary pillars Nos. 114 to 105). The existing
pillars were identified but none of the work planned was subsequently
carried out.

52. Five years later, in response to incidents that occurred in the Cross
River region and the Bakassi Peninsula, the two Governments decided to
set up a Joint Boundary Commission. At the first meeting of that Com-
mission, the delegates from Cameroon and Nigeria approved, on
14 August 1970, a declaration recommending that the delimitation of the
boundary be carried out in three stages:

“{a) the delimitation of the maritime boundary;

(b) the delimitation of the land boundary as defined in the Anglo-
German Protocol signed at Obokum on 12 April 1913 and
confirmed by the London Anglo-German agreement ‘respect-
ing (1) the settlement of Frontier between Nigeria and Cam-
eroon from Yola to the sea; and (2) the Regulation of naviga-
tion on the Cross River’, and the exchange of letters between
the. British and German Governments on 6 July 1914;

(c) the delimitation of the rest of the land boundary”.

The declaration further specified the bases on which the delimitation of
the maritime boundary was to be carried out. It recommended that the
demarcation work commenced in 1965 be resumed. Finally, it recom-
mended that, on completion of each of these stages, a separate treaty be

30
LAND AND MARITIME BOUNDARY (JUDGMENT) 302

signed by the two countries to give effect to the boundary so demarcated
and surveyed.

A Joint Technical Committee was then set up for the purpose of imple-
menting the joint declaration. As agreed, it began its work with the
delimitation of the maritime boundary. Negotiations went on at various
levels on this matter for almost five years. They concluded on 4 April
1971 as regards the maritime boundary at the mouth of the Cross River,
then led on 1 June 1975 to a declaration in Maroua by the two Heads of
State concerning the course of the maritime boundary from the mouth of
the Cross River to a point denominated “G” situated, according to the
Parties, some 17 nautical miles from the coast.

53. Over the following years, contacts between the two countries on
these boundary issues became less frequent. At most, it may be noted
that two Joint Committee meetings were held. The first, in 1978, was
attended by the two Foreign Ministers. They set forth their points of view
on a number of boundary problems without undertaking negotiations
and the meeting did not result in any joint minutes. The second meeting,
held in 1987, brought together the Ministers responsible for planning in
the two countries and did not broach boundary matters.

54. The negotiations on these issues, which were interrupted after
1975, were only resumed between the two States 16 years later when, on
29 August 1991, the two Foreign Ministers adopted a joint communiqué
stating:

“On border issues, the two sides agreed to examine in detail all
aspects of the matter by the experts of the National Boundary Com-
mission of Nigeria and the experts of the Republic of Cameroon at a
meeting to be convened at Abuja in October 1991 with a view to
making appropriate recommendations for a peaceful resolution of
outstanding border issues.”

Indeed, a first meeting of these experts took place at the same time as
that of the Foreign Ministers in August 1991. It was followed by a second
meeting at Abuja in December 1991, then by a third at Yaoundé
in August 1993. No agreement could be reached at these meetings, in par-
ticular as regards the Maroua Declaration, which was considered binding
by Cameroon but not by Nigeria.

55. In sum, the Court notes that the negotiations between the two
States concerning the delimitation or the demarcation of the boundary
were carried out in various frameworks and at various levels: Heads of
State, Foreign Ministers, experts. The negotiations were active during the
period 1970 to 1975 and then were interrupted until 1991. ;

*

56. Turning to legal considerations, the Court will now consider the
first branch of the Nigerian objection. It recalls first that, “Negotiation

31
LAND AND MARITIME BOUNDARY (JUDGMENT) 303

and judicial settlement are enumerated together in Article 33 of the Char-
ter of the United Nations as means for the peaceful settlement of dis-
putes” (Aegean Sea Continental Shelf, Judgment, I.C.J. Reports 1978,
p. 12, para. 29). Neither in the Charter nor otherwise in international law
is any general rule to be found to the effect that the exhaustion of diplo-
matic negotiations constitutes a precondition for a matter to be referred
to the Court. No such precondition was embodied in the Statute of the
Permanent Court of International Justice, contrary to a proposal by the
Advisory Committee of Jurists in 1920 (Advisory Committee of Jurists,
Procès-verbaux of the Proceedings of the Committee (16 June-24 July
1920) with Annexes, pp. 679, 725-726). Nor is it to be found in Article 36
of the Statute of this Court.

A precondition of this type may be embodied and is often included in
compromissory clauses of treaties. It may also be included in a special
agreement whose signatories then reserve the right to seise the Court only
after a certain lapse of time (cf. Territorial Dispute (Libyan Arab Jama-
hiriyalChad), Judgment, I.C.J. Reports 1994, p. 9). Finally, States remain
free to insert into their optional declaration accepting the compulsory
jurisdiction of the Court a reservation excluding from the latter those dis-
putes for which the parties involved have agreed or subsequently agree to
resort to an alternative method of peaceful settlement. In this case, how-
ever, no reservation of this type was included in the Declarations of
Nigeria or Cameroon on the date of the filing of the Application.

Moreover, the fact that the two States have attempted, in the circum-
stances set out in paragraphs 54 and 55 above, to solve some of the
boundary issues dividing them during bilateral contacts, did not imply
that either one had excluded the possibility of bringing any boundary dis-
pute concerning it before other fora, and in particular the International
Court of Justice. The first branch of Nigeria’s objection accordingly is
not accepted.

57. Turning to the second branch of the objection, the Court will
examine whether the conditions laid down in its jurisprudence for an
estoppel to exist are present in the instant case.

An estoppel would only arise if by its acts or declarations Cameroon
had consistently made it fully clear that it had agreed to settle the bound-
ary dispute submitted to the Court by bilateral avenues alone. It would
further be necessary that, by relying on such an attitude, Nigeria had
changed position to its own detriment or had suffered some prejudice
(North Sea Continental Shelf, Judgment, [.C.J. Reports 1969, p. 26,
para. 30; Land, Island and Maritime Frontier Dispute (EI SalvadorlHon-
duras), Application to Intervene, Judgment, I. C.J. Reports 1990, p. 118,
para. 63).

These conditions are not fulfilled in this case. Indeed, as pointed out in
paragraph 56 above, Cameroon did not attribute an exclusive character
to the negotiations conducted with Nigeria, nor, as far as it appears, did

32
LAND AND MARITIME BOUNDARY (JUDGMENT) 304

Nigeria. Furthermore, Nigeria does not show that it has changed its posi-
tion to its detriment or that it has sustained prejudice in that it could
otherwise have sought a solution to the border problems existing
between the two States by having recourse to other procedures, but was
precluded from doing so by reliance on the positions allegedly taken by
Cameroon.

58. Finally, the Court has not been persuaded that Nigeria has been
prejudiced as a result of Cameroon’s having instituted proceedings before
the Court instead of pursuing negotiations which, moreover, were dead-
locked when the Application was filed.

59. This being so, in bringing proceedings before the Court, Cam-
eroon did not disregard the legal rules relied on by. Nigeria in support of
its second objection. Consequently, Nigeria is not justified in relying on
the principle of good faith and the rule pacta sunt servanda, both of
which relate only to the fulfilment of existing obligations. The second
branch of Nigeria’s objection is not accepted.

60. The second preliminary objection as a whole is thus rejected.

THIRD PRELIMINARY OBJECTION

61. In its third preliminary objection, Nigeria contends that “the
settlement of boundary disputes within the Lake Chad region is subject
to the exclusive competence of the Lake Chad Basin Commission”.

62. In support of this argument, Nigeria invokes the treaty texts gov-
erning the Statute of the Commission as well as the practice of member
States. It argues that “the procedures for settlement by the Commission
are binding upon the Parties” and that Cameroon was thus barred from
raising the matter before the Court on the basis of Article 36, para-
graph 2, of the Statute.

63. For its part, Cameroon submits to the Court that

“no provision of the Statute of the Lake Chad Basin Commission
establishes in favour of that international organization any exclusive
competence in relation to boundary delimitation”.

It adds that no such exclusive jurisdiction can be inferred from the con-
duct of member States. It therefore calls upon the Court to reject the
third preliminary objection.

*

64. The Court observes that the Statute of the Lake Chad Basin Com-
mission was annexed to an Agreement of 22 May 1964 signed on that

33
LAND AND MARITIME BOUNDARY (JUDGMENT) 305

date by Cameroon, Chad, Niger and Nigeria. According to its preamble,
this convention concerning the development of the Lake Chad Basin is
designed “to formulate principles of the utilization of the resources of the
Basin for economic purposes, including the harnessing of the water”.
Article IV of the Statute develops those principles by providing that

“{t]he development of the said Basin and in particular the utilisation
of surface and ground waters shall be given its widest connotation
and refers in particular to domestic, industrial and agricultural devel-
opment, the collection of the products of its fauna and flora”.

In addition, under Article VII of the Statute, member States undertake to
“establish common rules for the purpose of facilitating navigation on the
Lake and on the navigable waters in the Basin and to ensure the safety
and control of navigation”.

Article I of the Convention establishes the Lake Chad Basin Commis-
sion. The Commission comprises two commissioners per member State.
In accordance with Article X, paragraph 3, of the Statute, the decisions
of the Commission shall be by unanimous vote.

The functions of the Commission are laid down in Article IX of the
same Statute. They are inter alia to prepare “general regulations which
will permit the fuil application of the principles set forth in the present
Convention and its annexed Statute, and to ensure their effective applica-
tion”. The Commission exercises various powers with a view to co-ordi-
nating action by member States regarding the use of the waters of the
Basin. Finally, one of its responsibilities under Article IX, paragraph (gz),
is “to examine complaints and to promote the settlement of disputes and
the resolution of differences”.

65. Member States have also entrusted to the Commission certain
tasks that had not originally been provided for in the treaty texts.
Further to incidents between Cameroon and Nigeria in 1983 in the Lake
Chad area, an extraordinary meeting of the Commission was convened
from 21 to 23 July 1983 in Lagos on the initiative of the Heads of State
concerned, in order to entrust to the Commission certain boundary and
security matters. Two sub-commissions of experts were then set up. They
met from 12 to 16 November 1984. An agreement was immediately
reached between the experts to adopt “as working documents” various
bilateral conventions and agreements concluded between Germany,
France and the United Kingdom between 1906 and 1931 “on the delimi-
tation of Borders in the Lake Chad area”. The experts proposed at the
same time that the boundary so delimited be demarcated as early as pos-
sible.

This demarcation was carried out from 1988 to 1990 in the course of
three boundary-marking operations involving the setting up of seven
main and 68 intermediary boundary pillars. The Final Report on
Beaconing was signed by the delegates of the four States concerned. Then,

34
LAND AND MARITIME BOUNDARY (JUDGMENT) 306

on 23 March 1994, at the Eighth Summit of the Lake Chad Basin Com-
mission in Abuja, the Heads of State and Government were informed that
“the physical work in the field on the border demarcation exercise was
fully completed”. They then decided “to approve the technical document
on the demarcation of the international boundaries of member States in
Lake Chad”, on the understanding “that each country should adopt the
document in accordance with its national laws”. The question of the ratifi-
cation of that document came up at the Ninth Summit of Heads of State of
the Commission held on 30 and 31 October 1996 in N’Djamena when
Heads of State of Cameroon and Nigeria were absent and where no progress
was recorded. Since then, however, on 22 December 1997, Cameroon
deposited its instrument of ratification, whereas Nigeria has not done so.

oe

66. In the light of the treaty texts and the practice thus recalled, the
Court will consider the positions of the Parties on this matter. For its
part, Nigeria first of all contends that “the role and Statute of the Com-
mission” must be understood “in the framework of regional agencies”
referred to in Article 52 of the United Nations Charter. It accordingly
concludes that “the Commission has an exclusive power in relation to
issues of security and public order in the region of Lake Chad and that
these issues appropriately encompass the business of boundary demarca-
tion”.

Cameroon argues, for its part, that the Commission does not consti-
tute a regional arrangement or agency within the meaning of Article 52 of
the Charter, pointing in particular to the fact that

“there has never been any question of extending this category to
international regional organizations of a technical nature which, like
the [Commission], can include a mechanism for the peaceful settle-
ment of disputes or for the promotion of that kind of settlement”.

67. The Court notes that Article 52, paragraph 1, of the Charter refers
to “regional arrangements or agencies for dealing with such matters relat-
ing to the maintenance of international peace and security as are appro-
priate for regional action”. According to paragraph 2 of that Article,

“(t]he Members of the United Nations entering into such arrange-
ments or constituting such agencies shall make every effort to achieve
pacific settlement of local disputes through such regional arrange-
ments or by such regional agencies before referring them to the
Security Council”.

Under Article 53, the Security Council may use these arrangements or
agencies for “enforcement action under its authority”.

From the treaty texts and the practice analysed at paragraphs 64 and

35
LAND AND MARITIME BOUNDARY (JUDGMENT) 307

65 above, it emerges that the Lake Chad Basin Commission is an inter-
national organization exercising its powers within a specific geographical
area; that it does not however have as its purpose the settlement at a
regional level of matters relating to the maintenance of international
peace and security and thus does not fall under Chapter VIII of the
Charter.

68. However, even were it otherwise, Nigeria’s argument should none-
theless be set aside. In this connection, the Court notes that, in the case
concerning Military and Paramilitary Activities in and against Nicara-
gua, it did not consider that the Contadora process could “properly be
regarded as a ‘regional arrangement’ for the purposes of Chapter VIII of
the United Nations Charter”. But it added that, in any event,

“the Court is unable to accept either that there is any requirement of
prior exhaustion of regional negotiating processes as a precondition
to seising the Court; or that the existence of the Contadora process
constitutes in this case an obstacle to the examination by the Court
of the Nicaraguan Application” (Military and Paramilitary Activi-
ties in and against Nicaragua (Nicaragua v. United States of
America), Jurisdiction and Admissibility, Judgment, I C.J. Reports
1984, p. 440).

Whatever their nature, the existence of procedures for regional negotia-
tion cannot prevent the Court from exercising the functions conferred
upon it by the Charter and the Statute.

69. Nigeria further invokes Article 95 of the United Nations Charter
according to which:

“Nothing in the present Charter shall prevent Members of the

United Nations from entrusting the solution of their differences to

‘other tribunals by virtue of agreements already in existence or which
may be concluded in the future.”

According to Nigeria, the Lake Chad Basin Commission should be seen
as a tribunal falling under the provisions of this text. This would mean
that, if the Court were to pronounce on this submission of Cameroon it
“would be in breach of the principle of the autonomy of jurisdictional
competence” and “would be exercising an appellate jurisdiction”.

The Court considers that the Lake Chad Basin Commission cannot be
seen as a tribunal. It renders neither arbitral awards nor judgments and is
therefore neither an arbitral nor a judicial body. Accordingly; this con-
tention of Nigeria must also be set aside.

70. Nigeria further maintains that the Convention of 22 May 1964,
confirmed by the practice of the member States of the Commission,
attributes to that Commission an exclusive competence for the settlement
of boundary disputes. It concludes from this that the Court cannot enter-
tain Cameroon’s submissions requesting it to determine the boundary
between the two countries in this sector.

36
LAND AND MARITIME BOUNDARY (JUDGMENT) 308

The Court cannot subscribe to that reasoning. It notes first of all that
no provision in the Convention ascribes jurisdiction and a fortiori exclu-
sive jurisdiction to the Commission as regards the settlement of boundary
disputes. In particular, such a jurisdiction cannot be deduced from
Article IX, paragraph (g), of the Convention (see paragraph 64 above).

The Court further notes that the member States of the Commission
subsequently charged it with carrying out the demarcation of boundaries
in the region on the basis of the agreements and treaties referred to in the
experts’ report of November 1984 (see paragraph 65 above). Thus, as
pointed out by Nigeria, “the question of boundary demarcation was
clearly within the competence of the [Commission]”. This demarcation
was designed by the States concerned as a physical operation to be car-
ried out in the field under the authority of the Commission with a view to
avoiding the reoccurrence of the incidents that had arisen in 1983.

But the Commission has never been given jurisdiction, and a fortiori
exclusive jurisdiction, to rule on the territorial dispute now involving
Cameroon and Nigeria before the Court, a dispute which moreover did
not as yet exist in 1983. Consequently, Nigeria’s argument must be dis-
missed.

71. Nigeria also argues that, from 1983 to 1994, “Cameroon had
clearly and consistently evinced acceptance of the régime of exclusive
recourse to the Lake Chad Basin Commission” ; Cameroon then appealed
to the Court contrary to the commitments it had entered into. This
course of conduct, it was argued, had been prejudicial to Nigeria, deprived
as it was of the “consultation” and “negotiation” procedures afforded by
the Commission. Nigeria claims that Cameroon is estopped from making
its Application.

The Court points out that the conditions laid down in its case-law for
an estoppel to arise, as set out in paragraph 57 above, are not fulfilled in
this case. Indeed, Cameroon has not accepted that the Commission has
jurisdiction to settle the boundary dispute now submitted to the Court.
This argument must also be set aside.

72. In the alternative, Nigeria finally argues that, on account of the
demarcation under way in the Lake Chad Basin Commission, the Court
“cannot rule out the consideration of the need for judicial restraint on
grounds of judicial propriety” and should decline to rule on the merits
of Cameroon’s Application, as it did in 1963 in the case concerning
Northern Cameroons.

In that case, the Court had noted that the United Nations General
Assembly had terminated the trusteeship agreement in respect of the
Northern Cameroon by resolution 1608 (XV); it observed that the dis-
pute between the parties “about the interpretation and application [of
that agreement therefore concerned a treaty] no longer in force”; it went
on to say that “there can be no opportunity for a future act of interpreta-
tion or application of that treaty in accordance with any judgment the

37
LAND AND MARITIME BOUNDARY (JUDGMENT) 309

Court might render”. It had concluded that any adjudication would thus
be “devoid of purpose” and that no purpose “would be served by under-
taking an examination of the merits in the case”. Observing that the
limits of its judicial function “do not permit it to entertain the claims
submitted to it [by Cameroon, it had considered itself unable to] adju-
dicate upon the merits of [those] claim[s]” (Northern Cameroons, Judg-
ment, .C.J. Reports 1963, pp. 37-38).

The Court considers that the situation in the present case is entirely
different. Indeed, whereas in 1963 Cameroon did not challenge the valid-
ity of the General Assembly resolution terminating the trusteeship,
Nigeria, in the present case, does not regard the technical document on
the demarcation of the boundaries, approved at the Abuja Summit of the
Lake Chad Basin Commission, as a document definitively settling bound-
ary problems in that region. Nigeria reserved its position before the
Court as regards the binding character of that document. It contends that
the document requires ratification and recalls that it has not ratified it.
Lastly, it specified at the Ninth Summit of the Commission at N’Djamena
in 1996 that “Nigeria could not even start processing ratification unless
the issue was out of Court”.

Cameroon for its part considers that Nigeria is obliged to complete the
process of approval of the document concerned and, that, even in the
absence of so doing, the boundary between the two countries in this sec-
tor is “legally defined”, “marked out on the ground” and “internationally
recognized”.

It is not for the Court at this stage to rule upon these opposing argu-
ments. It need only note that Nigeria cannot assert both that the demar-
cation procedure initiated within the Lake Chad Commission was not
completed and that, at the same time, that procedure rendered Cam-
eroon’s submissions moot. There is thus no reason of judicial propriety
which should make the Court decline to rule on the merits of those sub-
missions.

73. In the light of the above considerations, Nigeria’s third prelimi-

nary objection must be rejected.

FOURTH PRELIMINARY OBJECTION
74. The Court will now turn to the fourth preliminary objection raised
by Nigeria. This objection contends that:

“The Court should not in these proceedings determine the bound-
ary in Lake Chad to the extent that that boundary constitutes or is
constituted by the tripoint in the Lake.”

75. Nigeria holds that the location of the tripoint within Lake Chad
directly affects a third State, the Republic of Chad, and that the Court

38
LAND AND MARITIME BOUNDARY (JUDGMENT) 310

therefore cannot determine this tripoint. Nigeria maintains that the find-
ing of the Chamber in the case concerning the Frontier Dispute( Burkina
Fasol Republic of Mali)

“that its jurisdiction is not restricted simply because the end-point of
the frontier lies on the frontier of a third State not party to the pro-
ceedings. The rights of the neighbouring State, Niger, are in any
event safeguarded by the operation of Article 59 of the Statute...”
(C.J. Reports 1986, p. 577, para. 46)

is not applicable in the present case. It says there is a difference because
the 1986 Frontier Dispute case was instituted by Special Agreement,
which reflected the agreement of the Parties to have the entire boundary
delimited. In addition, in the Frontier Dispute case Niger was treated as
a wholly third party, while in the present case there is the Lake Chad
Basin Commission in which the States bordering Lake Chad co-operate.
Because of that co-operation, boundary or other agreements relating to
Lake Chad between Nigeria and Cameroon are not res inter alios acta
for the other member States of the Commission. Therefore, neither Niger
nor Chad are simple third parties in this case. According to Nigeria, “the
régime of Lake Chad is subject to multilateral co-operation, and is not
susceptible to the thorough-going bilateralization” which the Chamber
adopted in the Frontier Dispute case.

Nigeria also alleges that it is not the case that Chad as a third party is
merely theoretically or contingently involved in the question of bounda-
ries; there had been clashes between Nigeria and Chad in and in relation
to Lake Chad. Finally, Nigeria questions the distinction which the Cham-
ber in the Frontier Dispute case drew between maritime and land delimi-
tation. “Criteria of equidistance, proportionality and equity have been
applied to the delimitation of lacustrine boundaries, especially in large
lakes.” Nigeria’s position is such that it would warrant the conclusion
that its fourth preliminary objection goes not only to the jurisdiction of
the Court (by analogy with the principle in the case of the Monetary Gold
Removed from Rome in 1943, Preliminary Question, Judgment, I. CJ.
Reports 1954, p. 19), but also to the admissibility of the Application, as
the objection is in its view well founded on either basis.

76. Cameroon claims that the Court must exercise its jurisdiction over
the totality of the disputed boundary, as far as the northern end-point
within Lake Chad; Nigeria’s fourth preliminary objection directly con-
flicts with consistent case-law relating to tripoints. Cameroon particularly
rejects the Nigerian argument which distinguishes the Frontier Dispute
decision from the present case: the absence of a special agreement, and
therefore the consent of Nigeria to the institution of the proceedings, is
irrelevant; Nigeria does not cite any precedent in which a differentiation
was made between “wholly third States” and States which would not be

39
LAND AND MARITIME BOUNDARY (JUDGMENT) 311

real third States. Inter se boundary agreements from which third States
are absent are frequent. Article 59 suffices as protection of the third
States’ rights. The concept of theoretical involvement of a third State in a
boundary question is, in the view of Cameroon, not pertinent. There is
no support for this concept, the implications of which are not clearly
explained. Lastly Cameroon contests the efforts made by Nigeria to
exclude the applicability of the Frontier Dispute Judgment to delimita-
tion in lakes.

77. The Court notes that, to the extent that Nigeria’s reference to the
Lake Chad Basin Commission is to be understood as referring to an
exclusive competence of the Commission for boundary delimitation in
Lake Chad, this argument has been dealt with under the third prelimi-
nary objection. As the third preliminary objection has not been upheld,
the Court need not deal with this argument again.

78. The Court moreover notes that the submissions of Cameroon
addressed to it in the Additional Application (para. 17) and as formu-
lated in the Memorial of Cameroon (Memorial of Cameroon, pp. 669-
671, para. 9) do not contain a specific request to determine the localiza-
tion of the tripoint Nigeria-Cameroon-Chad in the Lake. The Additional
Application requests the Court “to specify definitively the frontier between
Cameroon and the Federal Republic of Nigeria from Lake Chad to the
sea” (para. 17 (f) of the Additional Application), while the Memorial
requests the Court to adjudge and declare:

“that the lake and land boundary between Cameroon and Nigeria
takes the following course:

— from the point at longitude 14°04’ 59” 9999 E of Greenwich and
latitude 13°05’ 00” 0001 N, it then runs through the point located
at longitude 14°12’11”7E and latitude 12°32’17”4.N” (p. 669,
para. 9.1 (a)).

These submissions nevertheless bear upon the localization of the tripoint.
They could lead either to a confirmation of the localization of the tripoint
as accepted in practice up to now on the basis of acts and agreements of
the former colonial powers and the demarcation carried out by the Com-
mission (see paragraph 65 above), or they could lead to a redetermina-
tion of the situation of the tripoint, possibly as a consequence of Niger-
ia’s claims to Darak and adjacent islands. Thus these claims cannot be
considered on the merits by the Court at this stage of the proceedings.
However, the Court notes, at the present stage, that they are directed
against Cameroon and that in due course the Court will be in a position
to take its decision in this regard without pronouncing on interests that
Chad may have, as the Court will demonstrate hereafter.

79. The Court therefore now turns to the crux of Nigeria’s fourth pre-
liminary objection, namely the assertion that the legal interests of Chad

40
LAND AND MARITIME BOUNDARY (JUDGMENT) 312

would be affected by the determination of the tripoint, and that the
Court can therefore not proceed to that determination.

The Court recalls that it has always acknowledged as one of the fun-
damental principles of its Statute that no dispute between States can be
decided without their consent to its jurisdiction (Monetary Gold Removed
from Rome in 1943, Judgment, I.C.J. Reports 1954, p. 32.) Nevertheless,
the Court has also emphasized that it is not necessarily prevented from
adjudicating when the judgment it is asked to give might affect the legal
interests of a State which is not a party to the case; and the Court has
only declined to exercise jurisdiction when the interests of the third State
“constitute the very subject-matter of the judgment to be rendered on the
merits” (Certain Phosphate Lands in Nauru (Nauru v. Australia), Pre-
liminary Objections, Judgment, I.C.J. Reports 1992, p. 261, para. 55;
East Timor (Portugal v. Australia), Judgment, LC.J. Reports 1995,
pp. 104-105, para. 34).

The Court observes that the submissions presented to it by Cameroon
refer to the frontier between Cameroon and Nigeria and to that frontier
alone. These submissions do not refer to the frontier between Cameroon
and the Republic of Chad either as contained in the Additional Applica-
tion of Cameroon or as formulated in the Memorial. Certainly, the
request to “specify definitively the frontier between Cameroon and the
Federal Republic of Nigeria from Lake Chad to the sea” (para. 17 (f) of
the Additional Application) may affect the tripoint, i.e., the point where
the frontiers of Cameroon, Chad and Nigeria meet. However, the request
to specify the frontier between Cameroon and Nigeria from Lake Chad
to the sea does not imply that the tripoint could be moved away from the
line constituting the Cameroon-Chad boundary. Neither Cameroon nor
Nigeria contests the current course of that boundary in the centre of
Lake Chad as it is described in the “technical document on the demarca-
tion of the . .. boundaries” mentioned in paragraph 65 above. Incidents
between Nigeria and Chad in the Lake, as referred to by Nigeria, concern
Nigeria and Chad but not Cameroon or its boundary with Chad. Any
redefinition of the point where the frontier between Cameroon and
Nigeria meets the Chad-Cameroon frontier could in the circumstances
only lead to a moving of the tripoint along the line of the frontier in the
Lake between Chad and Cameroon. Thus, the legal interests of Chad
as a third State not party to the case do not constitute the very subject-
matter of the judgment to be rendered on the merits of Cameroon’s
Application; and therefore, the absence of Chad does not prevent the
Court from proceeding to a specification of the border between
Cameroon and Nigeria in the Lake.

80. The Court notes also that, in the case concerning the Territorial
Dispute (Libyan Arab JamahiriyalChad), the tripoint where the bound-
ary between Libya and Chad meets the western boundary of the Sudan,
on the 24th meridian east of Greenwich, was determined without involve-

41
LAND AND MARITIME BOUNDARY (JUDGMENT) 313

ment of the Sudan. The eastern end-points of the principal lines taken
into consideration by the Court in that case for the delimitation of the
boundary between Libya and Chad were situated at various locations on
the western boundary of the Sudan.

Furthermore, in that case, the Court, in the absence of Niger, fixed the
western boundary between Libya and Chad as far as the point of inter-
section of the 15th meridian east and the parallel 23° of latitude north, a
point at which, according to Chad, the frontiers of Chad, Libya and
Niger meet.

81. The factual situation underlying the case concerning the Frontier
Dispute (Burkina FasolRepublic of Mali) was quite different from the
present case in the sense that the relevant part of the boundary of Niger
at the time was not delimited; in that case the fixing of the tripoint there-
fore immediately involved Niger as a third State, which, however, did not
prevent the Chamber from tracing the boundary between Burkina Faso
and the Republic of Mali to its furthest point. Whether the location of
the tripoint in Lake Chad has actually to be changed from its present
position will follow from the judgment on the merits of Cameroon’s
Application. Such a change would have no consequence for Chad.

82. Finally the Court observes that, since neither Cameroon nor
Nigeria challenge the current course of the boundary, in the centre of
Lake Chad, between Cameroon and the Republic of Chad (see para-
graph 79 above), it does not have to address — even if that was possible
at the present preliminary stage — the argument presented by Nigeria
concerning the legal principles applicable to the determination of bounda-
ries in lakes and especially in large lakes like Lake Chad.

83. The fourth preliminary objection is accordingly rejected.

+ OF

FIFTH PRELIMINARY OBJECTION

84. In its fifth preliminary objection Nigeria alleges that there is no
dispute concerning “boundary delimitation as such” throughout the whole
length of the boundary from the tripoint in Lake Chad to the sea, sub-
ject, within Lake Chad, to the question of the title over Darak and adja-
cent islands, and without prejudice to the title over the Bakassi Peninsula.

85. In the course of the oral proceedings, it became clear that in addi-
tion to Darak and Bakassi, there are competing claims of Nigeria and
Cameroon in respect of the village of Tipsan, which each Party claims to
be on its side of the boundary. Also, in the course of the oral proceed-
ings, a question was asked of the Parties by a Member of the Court as to
whether Nigeria’s assertion that there is no dispute as regards the land

42
LAND AND MARITIME BOUNDARY (JUDGMENT) 314

boundary between the two States (subject to the existing problems in the
Bakassi Peninsula and the Darak region) signifies,

“that, these two sectors apart, there is agreement between Nigeria
and Cameroon on the geographical co-ordinates of this boundary as
they result from the texts relied.on by Cameroon in its Application
and its Memorial”.

The reply given to this question by Nigeria will be examined below (para-
graph 91).

86. For Cameroon its existing boundary with Nigeria was precisely
delimited by the former colonial powers and by decisions of the League
of Nations and acts of the United Nations.

These delimitations were confirmed or completed by agreements made
directly between Cameroon and Nigeria after their independence. Cam-
eroon requests that the Court “specify definitively the frontier between
Cameroon and Nigeria from Lake Chad to the sea” (Additional Applica-
tion, para. 17 (f)) along a line the co-ordinates of which are given in
Cameroon’s Memorial.

The fact that Nigeria claims title to the Bakassi Peninsula and Darak,
and adjacent islands, means, in the view of Cameroon, that Nigeria con-
tests the validity of these legal instruments and thus calls into question
the entire boundary which is based on them. That, in the view of Cam-
eroon, is confirmed by the occurrence, along the boundary, of numerous
incidents and incursions. Nigeria’s claims to Bakassi as well as its posi-
tion regarding the Maroua Declaration also throw into doubt the basis of
the maritime boundary between the two countries. In Cameroon’s view,
and contrary to what Nigeria asserts, a dispute has arisen between the
two States concerning the whole of the boundary.

87. The Court recalls that,

“in the sense accepted in its jurisprudence and that of its predeces-
sor, a dispute is a disagreement on a point of law or fact, a conflict
of legal views or interests between parties (see Mavrommatis Pales-
tine Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2,
p. 11; Northern Cameroons, Judgment, .C.J. Reports 1963, p. 27;
and Applicability of the Obligation to Arbitrate under Section 21 of
the United Nations Headquarters Agreement of 26 June 1947, Advi-
sory Opinion, C.J. Reports 1988, p. 27, para. 35)” (East Timor
(Portugal v. Australia), Judgment, I. C.J. Reports 1995, pp. 99-100,
para. 22);

and that,

“Tijn order to establish the existence of a dispute, ‘It must be shown
that the claim of one party is positively opposed by the other’ (South
West Africa, Preliminary Objections, Judgment, I C.J. Reports 1962,

43
LAND AND MARITIME BOUNDARY (JUDGMENT) 315

p. 328); and further, “Whether there exists an international dispute is
a matter for objective determination’ (Interpretation of Peace
Treaties with Bulgaria, Hungary and Romania, First Phase, Advisory
Opinion, I.C.J. Reports 1950, p. 74)” (LCJ. Reports 1995, p. 100).

On the basis of these criteria, there can be no doubt about the existence
of disputes with respect to Darak and adjacent islands, Tipsan, as well as
the Peninsula of Bakassi. This latter dispute, as indicated by Cameroon,
might have a bearing on the maritime boundary between the two Parties.

88. All of these disputes concern the boundary between Cameroon
and Nigeria. However, given the great length of that boundary, which
runs over more than 1,600 km from Lake Chad to the sea, it cannot be
said that these disputes in themselves concern so large a portion of the
boundary that they would necessarily constitute a dispute concerning the
whole of the boundary.

89. Further, the Court notes that, with regard to the whole of the
boundary, there is no explicit challenge from Nigeria. However, a dis-
agreement on a point of law or fact, a conflict of legal views or interests,
or the positive opposition of the claim of one party by the other need not
necessarily be stated expressis verbis. In the determination of the exist-
ence of a dispute, as in other matters, the position or the attitude of a
party can be established by inference, whatever the professed view of that
party. In this respect the Court does not find persuasive the argument of
Cameroon that the challenge by Nigeria to the validity of the existing
titles to. Bakassi, Darak and Tipsan, necessarily calls into question the
validity as such of the instruments on which the course of the entire
boundary from the tripoint in Lake Chad to the sea is based, and there-
fore proves the existence of a dispute concerning the whole of the bound-
ary.

90. The occurrence of boundary incidents certainly has to be taken
into account in this context. However, not every boundary incident
implies a challenge to the boundary. Also, certain of the incidents referred
to by Cameroon took place in areas which are difficult to reach and
where the boundary demarcation may have been absent or imprecise.
And not every incursion or incident alleged by Cameroon is necessarily
attributable to persons for whose behaviour Nigeria’s responsibility might
be engaged. Even taken together with the existing boundary disputes, the
incidents and incursions reported by Cameroon do not establish by them-
selves the existence of a dispute concerning all of the boundary between
Cameroon and Nigeria.

91. However, the Court notes that Nigeria has constantly been reserved
in the manner in which it has presented its own position on the matter.
Although Nigeria knew about Cameroon’s preoccupation and concerns,
it has repeated, and has not gone beyond, the statement that there is no

44
LAND AND MARITIME BOUNDARY (JUDGMENT) 316

dispute concerning “boundary delimitation as such”. Nigeria has shown
the same caution in replying to the question asked by a Member of the
Court in the oral proceedings (see paragraph 85 above). This question
was whether there is agreement between the Parties on the geographical
co-ordinates of the boundary as claimed by Cameroon on the basis of the
texts it relies upon. The reply given by Nigeria reads as follows:

“The land boundary between Nigeria and Cameroon is not
described by reference to geographical co-ordinates. Rather, the rele-
vant instruments (all of which pre-date the independence of Nigeria
and Cameroon) and well-established practice, both before and after
independence, fix the boundary by reference to physical features
such as streams, rivers, mountains and roads, as was common in
those days. Since independence, the two States have not concluded
any bilateral agreement expressly confirming or otherwise describing
the pre-independence boundary by reference to geographical co-
ordinates. Nevertheless, the course of the boundary, which was well
established before independence and related United Nations pro-
cedures, has continued to be accepted in practice since then by
Nigeria and Cameroon.”

92. The Court notes that, in this reply, Nigeria does not indicate
whether or not it agrees with Cameroon on the course of the boundary or
on its legal basis, though clearly it does differ with Cameroon about
Darak and adjacent islands, Tipsan and Bakassi. Nigeria states that the
existing land boundary is not described by reference to geographical co-
ordinates but by reference to physical features. As to the legal basis on
which the boundary rests, Nigeria refers to “relevant instruments” with-
out specifying which these instruments are apart from saying that they
pre-date independence and that, since independence, no bilateral agree-
ments “expressly confirming or otherwise describing the pre-indepen-
dence boundary by reference to geographical co-ordinates” have been
concluded between the Parties. That wording seems to suggest that the
existing instruments may require confirmation. Moreover, Nigeria refers
to “well-established practice both before and after independence” as one
of the legal bases of the boundary whose course, it states, “has continued
to be accepted in practice”; however, it does not indicate what that prac-
tice is.

93. The Court is seised with the submission of Cameroon which aims
at a definitive determination of its boundary with Nigeria from Lake
Chad to the sea (see paragraph 86 above). Nigeria maintains that there is
no dispute concerning the delimitation of that boundary as such through-
out its whole length from the tripoint in Lake Chad to the sea (see para-
graph 84 above) and that Cameroon’s request definitively to determine

45
LAND AND MARITIME BOUNDARY (JUDGMENT) 317

that boundary is not admissible in the absence of such a dispute. How-
ever, Nigeria has not indicated its agreement with Cameroon on the
course of that boundary or on its legal basis (see paragraph 92 above)
and it has not informed the Court of the position which it will take in the
future on Cameroon’s claims. Nigeria is entitled not to advance argu-
ments that it considers are for the merits at the present stage of the pro-
ceedings; in the circumstances however, the Court finds itself in a situa-
tion in which it cannot decline to examine the submission of Cameroon
on the ground that there is no dispute between the two States. Because of
Nigeria’s position, the exact scope of this dispute cannot be determined
at present; a dispute nevertheless exists between the two Parties, at least
as regards the legal bases of the boundary. It is for the Court to pass
upon this dispute.

94. The fifth preliminary objection raised by Nigeria is thus rejected.

SIXTH PRELIMINARY OBJECTION

95. The Court will now turn to Nigeria’s sixth preliminary objection
which is to the effect that there is no basis for a judicial determination
that Nigeria bears international responsibility for alleged frontier incur-
sions.

96. Nigeria contends that the submissions of Cameroon do not meet
the standard required by Article 38 of the Rules of Court and general
principles of law regarding the adequate presentation of facts on which
Cameroon’s request is based, including dates, the circumstances and pre-
cise locations of the alleged incursions and incidents into and on Cam-
eroonian territory. Nigeria maintains that what Cameroon has presented
to the Court does not give Nigeria the knowledge which it needs and to
which it is entitled in order to prepare its reply. Similarly, in Nigeria’s
view, the material submitted is so sparse that it does not enable the Court
to carry out fair and effective judicial determination of, or make deter-
mination on, the issues of State responsibility and reparation raised by
Cameroon. While Nigeria acknowledges that a State has some latitude in
expanding later on what it has said in its Application and in its Memo-
rial, Cameroon is said to be essentially restricted in its elaboration to the
case as presented in its Application.

97. Cameroon insists that it stated clearly in its pleadings that the facts
referred to in order to establish Nigeria’s responsibility were only of an
indicative nature and that it could, where necessary, amplify those facts
when it comes to the merits. Cameroon refers to the requirements estab-
lished in Article 38, paragraph 2, of the Rules and which cali for a “suc-
cinct” presentation of the facts. It holds that parties are free to develop

46
LAND AND MARITIME BOUNDARY (JUDGMENT) 318

the facts of the case presented in the application or to render them more
precise in the course of the proceedings. |

98. The decision on Nigeria’s sixth preliminary objection hinges upon
the question of whether the requirements which an application must meet
and which are set out in Article 38, paragraph 2, of the Rules of Court
are met in the present instance. The requirements set out in Article 38,
paragraph 2, are that the Application shall “specify the precise nature of
the claim, together with a succinct statement of the facts and grounds on
which the claim is based”. The Court notes that “succinct”, in the ordi-
nary meaning to be given to this term, does not mean “complete” and
neither the context in which the term is used in Article 38, paragraph 2,
of the Rules of Court nor the object and purpose of that provision indi-
cate that it should be interpreted in that way. Article 38, paragraph 2,
does therefore not preclude later additions to the statement of the facts
and grounds on which a claim is based.

99. Nor does Article 38, paragraph 2, provide that the latitude of an
applicant State, in developing what it has said in its application is strictly
limited, as suggested by Nigeria. That conclusion cannot be inferred from
the term “succinct”; nor can it be drawn from the Court’s pronounce-
ments on the importance of the point of time of the submission of the
application as the critical date for the determination of its admissibility;
these pronouncements do not refer to the content of applications (Ques-
tions of Interpretation and Application of the 1971 Montreal Convention
arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya
v. United Kingdom), Preliminary Objections, Judgment, I. C.J. Reports
1998, p. 26, para. 44; and Questions of Interpretation and Application of
the 1971 Montreal Convention arising from the Aerial Incident at Locker-
bie (Libyan Arab Jamahiriya v. United States of America), Preliminary
Objections, Judgment, I.C.J. Reports 1998, p. 130, para. 43). Nor would
so narrow an interpretation correspond to the finding of the Court that,

“whilst under Article 40 of its Statute the subject of a dispute
brought before the Court shall be indicated, Article 32 (2) of the
Rules of Court [today Article 38, paragraph 2] requires the Appli-
cant ‘as far as possible’ to do certain things. These words apply not
only to specifying the provision on which the Applicant founds the
jurisdiction of the Court, but also to stating the precise nature of
the claim and giving a succinct statement of the facts and grounds
on which the claim is based.” (Northern Cameroons (Cameroon
v. United Kingdom), Preliminary Objections, Judgment, I.C.J.
Reports 1963, p. 28.)

The Court also recalls that it has become an established practice for
States submitting an application to the Court to reserve the right to
present additional facts and legal considerations. The limit of the free-
dom to present such facts and considerations is “that the result is not to
transform the dispute brought before the Court by the application into

47
LAND AND MARITIME BOUNDARY (JUDGMENT) 319

another dispute which is different in character” (Military and Paramili-
tary Activities in and against Nicaragua (Nicaragua v. United States of
America), Jurisdiction and Admissibility, Judgment, I.C.J. Reports 1984,
p. 427, para. 80). In this case, Cameroon has not so transformed the dis-
pute.

100. As regards the meaning to be given to the term “succinct”, the
Court would simply note that Cameroon’s Application contains a suffi-
ciently precise statement of the facts and grounds on which the Applicant
bases its claim. That statement fulfils the conditions laid down in
Article 38, paragraph 2, and the Application is accordingly admissible.

This observation does not, however, prejudge the question whether,
taking account of the information submitted to the Court, the facts
alleged by the Applicant are established or not, and whether the grounds
it relies upon are founded or not. Those questions belong to the merits
and may not be prejudged in this phase of the proceedings.

101. Lastly, the Court cannot agree that the lack of sufficient clarity
and completeness in Cameroon’s Application and its inadequate charac-
ter, as perceived by Nigeria, make it impossible for Nigeria to respond
effectively to the allegations which have been presented or makes it
impossible for the Court ultimately to make a fair and effective determi-
nation in the light of the arguments and the evidence then before it. It is
the applicant which must bear the consequences of an application that
gives an inadequate rendering of the facts and grounds on which the
claim is based. As the Court has stated in the case concerning Military
and Paramilitary Activities in and against Nicaragua (Nicaragua
v. United States of America):

“Tujltimately . . . however, it is the litigant seeking to establish a fact
who bears the burden of proving it; and in cases where evidence may
not be forthcoming, a submission may in the judgment be rejected as
unproved, but is not to be ruled out as inadmissible in limine on the
basis of an anticipated lack of proof.” ({bid., p. 437, para. 101.)

102. The Court consequently rejects the sixth preliminary objection
raised by Nigeria.

SEVENTH PRELIMINARY OBJECTION

103. In its seventh preliminary objection Nigeria contends that there is
no legal dispute concerning delimitation of the maritime boundary
between the two Parties which is at the present time appropriate for reso-
lution by the Court.

104. Nigeria says that this is so for two reasons: in the first place, no
determination of a maritime boundary is possible prior to the determina-
tion of title in respect of the Bakassi Peninsula. Secondly, at the juncture
when there is a determination of the question of title over the Bakassi

48
LAND AND MARITIME BOUNDARY (JUDGMENT) 320

Peninsula, the issues of maritime delimitation will not be admissible in
the absence of prior sufficient action by the Parties, on a footing of equal-
ity, to effect a delimitation “by agreement on the basis of international
law”. In Nigeria’s view, the Court cannot properly be seised by the
unilateral application of one State in relation to the delimitation of an
exclusive economic zone or continental shelf boundary if that State has
made no attempt to reach agreement with the respondent State over that
boundary, contrary to the provisions of Articles 74 and 83 of the United
Nations Convention on the Law of the Sea. Any such unilateral applica-
tion, in the view of Nigeria, is inadmissible.

105. Cameroon is of the view that the first argument invoked by
Nigeria concerns neither jurisdiction nor the admissibility of its Applica-
tion, but simply the method whereby the merits of the case are best
addressed, a decision which falls within the discretion of the Court. As to
the second argument put forward by Nigeria, Cameroon denies that the
conduct of negotiations is a precondition for instituting proceedings
before the Court in cases of delimitation. Cameroon views the identical
paragraphs 2 of Articles 74 and 83 of the United Nations Convention on
the Law of the Sea not as barring recourse to third party settlement, but
as an obligation for such recourse in order to avoid unilateral
delimitations.

Cameroon says that, in any event, it had sufficiently negotiated with
Nigeria before it seised the Court, and it seised the Court only when it
became clear that any new negotiation would be doomed to failure. In
this respect, it contends that since the actual occupation of the Bakassi
Peninsula by Nigeria, any negotiation on the delimitation of the maritime
boundary has become impossible.

106. The Court will initially address the first argument presented by
Nigeria. The Court accepts that it will be difficult if not impossible to
determine the delimitation of the maritime boundary between the Parties
as long as the title over the Peninsula of Bakassi has not been deter-
mined. The Court notes, however, that Cameroon’s Application not only
requests the Court

“to proceed to prolong the course of its maritime boundary with the
Federal Republic of Nigeria up to the limit of the maritime zones
which international law places under their respective jurisdictions”
(Application of Cameroon of 29 March 1994, p. 15; para. 20 (f)),

but also,

“to adjudge and declare:

(a) that sovereignty over the Peninsula of Bakassi is Cameroonian,
by virtue of international law, and that that Peninsula is an
integral part of the territory of Cameroon” (ibid., para. 20).

49
LAND AND MARITIME BOUNDARY (JUDGMENT) 321

Since, therefore, both questions are before the Court, it becomes a matter
for the Court to arrange the order in which it addresses the issues in such
a way that it can deal substantively with each of them. That is a matter
which lies within the Court’s discretion and which cannot be the basis of
a preliminary objection. This argument therefore has to be dismissed.

107. As to the second argument of Nigeria, the Court notes that, while
its first argument concerned the whole maritime boundary, the second
one seems only to concern the delimitation from point G seawards. That
was accepted by counsel for Nigeria and seems to correspond to the fact
that there were extensive negotiations between the two Parties in the
period between 1970 and 1975 on the maritime boundary from the land-
fall on Bakassi to point G, which resulted in the disputed Maroua Dec-
laration.

Moreover, the Court recalls that, in dealing with the cases brought
before it, it must adhere to the precise request submitted to it. Nigeria
here requests the Court to hold that,

“at the juncture where there is a determination of the question of
title over the Bakassi Peninsula, the issues of maritime delimitation
will not be admissible in the absence of sufficient action by the
Parties, on a footing of equality, to effect a delimitation ‘by agree-

>»

ment on the basis of international law”.

What is therefore in dispute between the Parties and what the Court has
to decide now is whether the alleged absence of sufficient effort at nego-
tiation constitutes an impediment for the Court to accept Cameroon’s
claim as admissible or not.

This matter is of. a genuinely preliminary character and has to be
decided under Article 79 of the Rules of Court.

108. In this connection, Cameroon and Nigeria refer to the United
Nations Convention on the Law of the Sea, to which they are parties.
Article 74 of the Convention, relating to the exclusive economic zone,
and Article 83, concerning the continental shelf, provide, in their first
identical paragraphs, that the delimitation

“between States with opposite or adjacent coasts shall be effected by
agreement on the basis of international law, as referred to in
Article 38 of the Statute of the International Court of Justice, in
order to achieve an equitable solution”.

These are followed by identical paragraphs 2 which provide that “If no
agreement can be reached within a reasonable period of time, the States
concerned shail resort to the procedures provided for in Part XV.” One
of these procedures is the submission of the case to the Court for settle-
ment by contentious proceedings.

109. However, the Court notes that, in this case, it has not been seised
on the basis of Article 36, paragraph 1, of the Statute, and, in pursuance

50
LAND AND MARITIME BOUNDARY (JUDGMENT) 322

of it, in accordance with Part XV of the United Nations Convention on
the Law of the Sea relating to the settlement of disputes arising between
the parties to the Convention with respect to its interpretation or applica-
tion. It has been seised on the basis of declarations made under
Article 36, paragraph 2, of the Statute, which declarations do not con-
tain any condition relating to prior negotiations to be conducted within
a reasonable time period.
The second argument of Nigeria cannot therefore be upheld.

*

110. In addition to what has been put forward by the Parties, the ques-
tion could arise whether, beyond point G, the dispute between the Parties
has been defined with sufficient precision for the Court to be validly
seised of it. The Court observes not only that the Parties have not raised
this point, but Cameroon and Nigeria entered into negotiations with a
view to determining the whole of the maritime boundary. It was during
these negotiations that the Maroua Declaration relating to the course of
the maritime boundary up to point G was drawn up. This declaration
was subsequently held to be binding by Cameroon, but not by Nigeria.
The Parties have not been able to agree on the continuation of the nego-
tiations beyond point G, as Cameroon wishes. The result is that there is
a dispute on this subject between the Parties which, ultimately and bear-
ing in mind the circumstances of the case, is precise enough for it to be
brought before the Court.

111. The Court therefore rejects the seventh preliminary objection.

EIGHTH PRELIMINARY OBJECTION

112. The Court will now deal with the eighth and last of the prelimi-
nary objections presented by Nigeria. With that objection Nigeria con-
tends, in the context of and supplementary to the seventh preliminary
objection, that the question of maritime delimitation necessarily involves
the rights and interests of third States and is to that extent inadmissible.

113. Nigeria refers to the particular concave configuration of the Gulf
of Guinea, to the fact that five States border the Gulf and that there are
no agreed delimitations between any two of those States in the disputed

Si
LAND AND MARITIME BOUNDARY (JUDGMENT) 323

area. In these circumstances, the delimitation of the maritime zones
appertaining to two of the States bordering the Gulf will necessarily and
closely affect the others. Nigeria also holds that the situation between
Cameroon and Nigeria is distinct from that underlying the case concern-
ing the Frontier Dispute (Burkina FasolRepublic of Mali) (Judgment,
LCJ. Reports 1986, p. 554) as that case concerned a land boundary to
the delimitation of which apply principles that are different from those
applying to the delimitation of maritime boundaries. The case concerning
the Continental Shelf (Libyan Arab Jamahiriyal Malta) (Application for
Permission to Intervene, Judgment, I C.J. Reports 1984, p. 3) was differ-
ent from the present case in the sense that the areas to which the claims
of the third State (Italy) related, were known; and in the case concerning
the Continental Shelf (TunisialLibyan Arab Jamahiriya) (Application for
Permission to Intervene, Judgment, I C.J. Reports 1981, p. 3) the Court
was merely laying down principles applicable to the delimitation of the
continental shelf in a given context without actually drawing any particu-
lar line. Nigeria acknowledges that by virtue of Article 59 of the Statute,
third States are not formally bound by decisions of the Court; it main-
tains nevertheless that Article 59 of the Statute gives insufficient protec-
tion, since in specific situations, in spite of that Article, decisions of the
Court may have clear and direct legal and practical effects on third
States, as well as on the development of international law.

114. Cameroon holds that the maritime delimitation which it is request-
ing the Court in part to confirm and in part to determine, concerns only
the Parties to the present dispute. In Cameroon’s view, the interests of all
other States are preserved by Article 59 of the Statute and by the prin-
ciple according to which any delimitation as between two States is res
inter alios acta. Referring to the jurisprudence of the Court, Cameroon
claims that the Court has not hesitated to proceed to maritime delimita-
tions in cases where the rights of third States were more clearly in issue
than they are in the present case. Cameroon also finds that practice of
State treaties confirms that a delimitation is in no way made impossible
by the existence of the interests of neighbouring States.

115. The Court notes, as do the Parties, that the problem of rights and
interests of third States arises only for the prolongation, as requested by
Cameroon, of the maritime boundary seawards beyond point G. As to
the stretch of the maritime boundary from point G inwards to the point
of landfall on the Bakassi Peninsula, certainly a dispute has arisen
because of the rival claims of the Parties to Bakassi and the fact that the
Maroua Declaration is considered binding by Cameroon but not by
Nigeria.

That dispute however does not concern the rights and interests of third
States. That is so because the geographical location of point G is clearly

52
LAND AND MARITIME BOUNDARY (JUDGMENT) 324

closer to the Nigerian/Cameroonian mainland than is the location of the
tripoint Cameroon-Nigeria-Equatorial Guinea to the mainland.

116. What the Court has to examine under the eighth preliminary
objection is therefore whether prolongation of the maritime boundary
beyond point G would involve rights and interests of third States and
whether that would prevent it from proceeding to such prolongation. The
Court notes that the geographical location of the territories of the other
States bordering the Gulf of Guinea, and in particular Equatorial Guinea
and Sao Tome and Principe, demonstrates that it is evident that the pro-
longation of the maritime boundary between the Parties seawards beyond
point G will eventually run into maritime zones where the rights and
interests of Cameroon and Nigeria will overlap those of third States. It .
thus appears that rights and interests of third States will become involved
if the Court accedes to Cameroon’s request. The Court recalls that it has
affirmed, “that one of the fundamental principles of its Statute is that it
cannot decide a dispute between States without the consent of those
States to its jurisdiction” (East Timor (Portugal v. Australia), Judgment,
LC J. Reports 1995, p. 101, para. 26). However, it stated in the same case
that, “it is not necessarily prevented from adjudicating when the judg-
ment it is asked to give might affect the legal interests of a State which is
not a party to the case” (ibid., p. 104, para. 34).

Similarly, in the case concerning Certain Phosphate Lands in Nauru
(Nauru v. Australia), it adopted the same approach:

“a finding by the Court regarding the existence or the content of the
responsibility attributed to Australia by Nauru might well have
implications for the legal situation of the two other States con-
cerned, but no finding in respect of that legal situation will be needed
as a basis for the Court’s decision on Nauru’s claims against Aus-
tralia. Accordingly, the Court cannot decline to exercise its jurisdic-
tion.” (LC. J. Reports 1992, pp. 261-262, para. 55.)

The Court cannot therefore, in the present case, give a decision on the
eighth preliminary objection as a preliminary matter. In order to deter-
mine where a prolonged maritime boundary beyond point G would run,
where and to what extent it would meet possible claims of other States,
and how its judgment would affect the rights and interests of these States,
the Court would of necessity have to deal with the merits of Cameroon’s
request. At the same time, the Court cannot rule out the possibility that
the impact of the judgment required by Cameroon on the rights and
interests of the third States could be such that the Court would be pre-
vented from rendering it in the absence of these States, and that conse-
quently Nigeria’s eighth preliminary objection would have to be upheld
at least in part. Whether such third States would choose to exercise their
rights to intervene in these proceedings pursuant to the Statute remains
to be seen.

117. The Court concludes that therefore the eighth preliminary objec-

53
LAND AND MARITIME BOUNDARY (JUDGMENT) 325

tion of Nigeria does not possess, in the circumstances of the case, an
exclusively preliminary character.

118. For these reasons,
THE Court,
(1) (a) By fourteen votes to three,

Rejects the first preliminary objection;

IN FAVOUR: President Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Fleischhauer, Vereshchetin, Higgins, Parra-Aranguren,
Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Vice-President Weeramantry; Judge Koroma; Judge ad hoc Aji-
bola;

(b) By sixteen votes to one,

Rejects the second preliminary objection;

IN FAVOUR : President Schwebel; Vice-President Weeramantry; Judges Oda,
Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Higgins, Parra-Aranguren, Kooijmans, Rezek; Judges ad hoc Mbaye, Aji-
bola; -

AGAINST: Judge Koroma;
(c) By fifteen votes to two,

Rejects the third preliminary objection;

IN FAVOUR: President Schwebel; Vice-President Weeramantry; Judges Oda,
Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Higgins, Parra-Aranguren, Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Judge Koroma; Judge ad hoc Ajibola;
(d) By thirteen votes to four,

Rejects the fourth preliminary objection;

IN FAVOUR: President Schwebel; Vice-President Weeramantry; Judges Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Higgins, Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Judges Oda, Koroma, Parra-Aranguren; Judge ad hoc Ajibola;

(e) By thirteen votes to four,

Rejects the fifth preliminary objection;

IN FAVOUR: President Schwebel; Vice-President Weeramantry; Judges Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Higgins, Parra-
Aranguren, Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Judges Oda, Koroma, Vereshchetin; Judge ad hoc Ajibola;

54
LAND AND MARITIME BOUNDARY (JUDGMENT) 326

(f) By fifteen votes to two,

Rejects the sixth preliminary objection;

IN FAVOUR : President Schwebel; Vice-President Weeramantry; Judges Oda,
Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Higgins, Parra-Aranguren, Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Judge Koroma; Judge ad hoc Ajibola;
{g) By twelve votes to five,

Rejects the seventh preliminary objection;

IN FAVOUR: President Schwebel; Vice-President Weeramantry; Judges Bed-
jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Parra-Aranguren, Rezek; Judge ad hoc Mbaye;

AGAINST: Judges Oda, Koroma, Higgins, Kooijmans; Judge ad hoc Ajibola;

(2) By twelve votes to five,

Declares that the eighth preliminary objection does not have, in the
circumstances of the case, an exclusively preliminary character;
IN FAVouR: President Schwebel; Vice-President Weeramantry; Judges Bed-

jaoui, Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin,
Parra-Aranguren, Rezek; Judge ad hoc Mbaye;

AGAINST: Judges Oda, Koroma, Higgins, Kooijmans; Judge ad hoc Ajibola;

(3) By fourteen votes to three,

Finds that, on the basis of Article 36, paragraph 2, of the Statute, it has

jurisdiction to adjudicate upon the dispute;

IN FAVOUR : President Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Fleischhauer, Vereshchetin, Higgins, Parra-Aranguren,
Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Vice-President Weeramantry; Judge Koroma; Judge ad hoc Aji-
bola;

(4) By fourteen votes to three,

Finds that the Application filed by the Republic of Cameroon on
29 March 1994, as amended by the Additional Application of 6 June
1994, is admissible.

IN FAVOUR: President Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva,
Herczegh, Shi, Fleischhauer, Vereshchetin, Higgins, Parra-Aranguren,
Kooijmans, Rezek; Judge ad hoc Mbaye;

AGAINST: Vice-President Weeramantry; Judge Koroma; Judge ad hoc Aji-
bola.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eleventh day of June, one thousand

55
LAND AND MARITIME BOUNDARY (JUDGMENT) 327

nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Cameroon and the Government of the
Federal Republic of Nigeria, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges ODA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN and
KoouMANs append separate opinions to the Judgment of the Court.

Vice-President WEERAMANTRY, Judge Koroma and Judge ad hoc
AJsIBOLA append dissenting opinions to the Judgment of the Court.

(Initialled) S.MS.
(Initialled) E.V.O.

56
